Exhibit 10.1



Execution Copy



SECURITIES PURCHASE AGREEMENT, dated April 30, 2019 (this “Agreement”), between
Occidental Petroleum Corporation, a Delaware corporation (the “Company”), and
Berkshire Hathaway Inc., a Delaware corporation (the “Investor”).


RECITALS:


A.                   The Company. As of the date hereof, the Company has
1,100,000,000 authorized shares of Common Stock, $0.20 par value per share (the
“Common Stock”), and 50,000,000 authorized shares of Preferred Stock, $1.00 par
value per share (“Preferred Stock”).


B.                   The Proposed Acquisition. The Company proposes to enter
into a definitive agreement (the “Acquisition Agreement”) to acquire, directly
or indirectly, all of the capital stock and other equity interests of Anadarko
Petroleum Corporation (“Anadarko”), a Delaware corporation (the “Acquisition”).


C.                   The Issuance. In connection with the Acquisition, the
Company intends to issue in a private placement 100,000 shares of the Company’s
Cumulative Perpetual Preferred Stock, Series A (the “Preferred Shares”) and a
warrant to purchase 80,000,000 shares of Common Stock (the “Warrant” and,
together with the Preferred Shares, the “Purchased Securities”) and the Investor
intends to purchase from the Company the Purchased Securities.


NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:




Article I
PURCHASE; CLOSING


Section 1.1.           Purchase. On the terms and subject to the conditions set
forth in this Agreement, the Company agrees to sell to the Investor, and the
Investor agrees to purchase from the Company, at the Closing (as hereinafter
defined), the Purchased Securities for an aggregate purchase price of
$10,000,000,000 (the “Purchase”).


Section 1.2.           Closing.


(a)            On the terms and subject to the conditions set forth in this
Agreement, the closing of the Purchase (the “Closing”) will take place at the
offices of Cravath, Swaine & Moore LLP, 825 8th Avenue, New York, New York
10019, simultaneously with the closing of the Acquisition, or at such other
place, time and date as shall be agreed between the Company and the Investor.
The time and date on which the Closing occurs is referred to in this Agreement
as the “Closing Date”.


(b)            At the Closing, the Company will deliver the Preferred Shares and
the Warrant, in each case as evidenced by one or more certificates dated the
Closing Date and bearing appropriate legends as hereinafter provided for, in
exchange for payment in full of the aggregate purchase price therefor by wire
transfer of immediately available United States funds to a bank account that has
been designated by the Company at least two (2) business days prior to the
Closing Date.



--------------------------------------------------------------------------------



(c)            The respective obligations of each of the Investor and the
Company to consummate the Purchase are subject to the fulfillment (or waiver by
the Investor and the Company, as applicable) prior to the Closing of the
condition that (i) any approvals or authorizations of all United States and
other governmental or regulatory authorities (each, a “Governmental Entity”),
the absence of which would reasonably be expected to make the Purchase unlawful,
shall have been obtained or made in form and substance reasonably satisfactory
to each party and shall be in full force and effect and all waiting periods
required by United States and other applicable law shall have expired and (ii)
no provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
purchase and sale of the Purchased Securities.


(d)           The obligation of the Company to consummate the Closing is also
subject to the fulfillment (or waiver by the Company) at or prior to the Closing
of each of the following conditions:


                                       (i)            (A) the representations
and warranties of the Investor set forth in this Agreement shall be true and
correct as though made on and as of the Closing Date (other than representations
and warranties that by their terms speak as of another date, which
representations and warranties shall be true and correct as of such date),
except to the extent that the failure of such representations and warranties to
be so true and correct, individually or in the aggregate, does not have and
would not be reasonably likely to have an Investor Material Adverse Effect and
(B) the Investor shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing.


(e)            The obligation of the Investor to consummate the Closing is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:


                                       (i)            The Company shall have
paid in full the signing fee to the Investor in accordance with Section 4.1 of
this Agreement.


                                       (ii)           (A) the representations
and warranties of the Company set forth in (x) Sections 2.2(c), (d) and (g) of
this Agreement shall be true and correct in all respects as though made on and
as of the Closing Date (other than representations and warranties that by their
terms speak as of another date, which representations and warranties shall be
true and correct as of such date), (y) Section 2.2(b) of this Agreement shall be
true and correct in all material respects as though made on and as of the
Closing Date (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be true and
correct in all material respects as of such date), and (z) Section 2.2 (other
than Sections 2.2(b), (c), (d) and (g)) shall be true and correct as though made
on and as of the Closing Date (other than representations and warranties that by
their terms speak as of another date, which representations and warranties shall
be true and correct as of such date), except to the extent that the failure of
such representations and warranties referred to in this Section 1.2(e)(ii)(A)(z)
to be so true and correct, individually or in the aggregate, does not have and
would not be reasonably likely to have a Material Adverse Effect and (B) the
Company shall have performed in all material respects all obligations required
to be performed by it under this Agreement at or prior to the Closing;


2

--------------------------------------------------------------------------------



                                       (iii)        the Company shall have duly
adopted and filed with the Secretary of State of the State of Delaware the
Certificate of Designations in substantially the form attached hereto as Annex A
(the “Certificate of Designations”) and such filing shall have been accepted,
which the Company shall be required to duly adopt and file no later than
immediately prior to the Closing subject only to the fulfillment (or waiver by
the Company) of the conditions to closing of the Company set forth in Sections
1.2(c) and (d)(i);


                                       (iv)         the Company shall have
delivered the Preferred Shares to Investor or its designee(s);


                                       (v)           the Company shall have duly
executed and delivered the Warrant in substantially the form attached hereto as
Annex B to the Investor or its designee(s);


                                       (vi)         the Company shall have duly
executed and delivered to the Investor or its designee(s) a Registration Rights
Agreement (the “Registration Rights Agreement”) in substantially the form of
Annex C, which the Company shall be required to execute and deliver at or prior
to the Closing subject only to the fulfillment (or waiver by the Company) of the
conditions to closing of the Company set forth in Sections 1.2(c) and (d)(i);
and


                                       (vii)      the Company (A) shall have
entered into the Acquisition Agreement with Anadarko, which shall not have been
terminated and (B) shall have consummated the Acquisition or will consummate the
Acquisition simultaneously with the Closing.


Section 1.3.           Interpretation. When a reference is made in this
Agreement to “Recitals,” “Articles,” “Sections” or “Annexes,” such reference
shall be to a Recital, Article or Section of, or Annex to, this Agreement unless
otherwise indicated. The terms defined in the singular have a comparable meaning
when used in the plural, and vice versa. References to “herein”, “hereof”,
“hereunder” and the like refer to this Agreement as a whole and not to any
particular section or provision, unless the context requires otherwise. The
table of contents and headings contained in this Agreement are for reference
purposes only and are not part of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed
followed by the words “without limitation.” No rule of construction against the
draftsperson shall be applied in connection with the interpretation or
enforcement of this Agreement, as this Agreement is the product of negotiation
between sophisticated parties advised by counsel. All references to “$” or
“dollars” mean the lawful currency of the United States of America. Except as
expressly stated in this Agreement, all references to any statute, rule or
regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the section.
References to a “business day” shall mean a business day in the City of New
York.


3

--------------------------------------------------------------------------------



Section 1.4.           No Reliance. Each party acknowledges that it is not
relying upon any representation or warranty not set forth in the Transaction
Documents. The Investor acknowledges that it has had an opportunity to conduct
such review and analysis of the business, assets, condition, operations and
prospects of the Company and its subsidiaries, including an opportunity to ask
such questions of management (for which it has received such answers) and to
review such information maintained by the Company, in each case as the Investor
considers sufficient for the purpose of making the Purchase. The Investor
further acknowledges that it has had such an opportunity to consult with its own
counsel, financial and tax advisers and other professional advisers as it
believes is sufficient for purposes of the Purchase. For purposes of this
Agreement, the term “Transaction Documents” refers collectively to this
Agreement, the Warrant and the Registration Rights Agreement, in each case, as
amended, modified or supplemented from time to time in accordance with their
respective terms.




Article II
REPRESENTATIONS AND WARRANTIES


Section 2.1.           Reserved.


Section 2.2.           Representations and Warranties of the Company. The
Company represents and warrants to the Investor that as of the date hereof and
as of the Closing Date (or such other date specified herein):


(a)            Organization, Authority and Significant Subsidiaries. (i) The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business in all material
respects as currently conducted, and, (ii) except as has not had or would not be
reasonably likely to have a material adverse effect on the ability of the
Company to consummate the Purchase and the other transactions contemplated by
this Agreement (a “Material Adverse Effect”), (A) the Company has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, or conducts any business so as to require such qualification
and (B) each subsidiary of the Company that is a “significant subsidiary” within
the meaning of Rule 1-02(w) of Regulation S-X under the Securities Act of 1933,
as amended (the “Securities Act”) (individually a “Significant Subsidiary” and
collectively the “Significant Subsidiaries”) has been duly organized and is
validly existing in good standing under the laws of its jurisdiction of
organization.


4

--------------------------------------------------------------------------------



(b)            Capitalization.  As of the date of this Agreement, the authorized
capital stock of the Company consists of 1,100,000,000 shares of Common Stock
and 50,000,000 shares of Preferred Stock.  As of April 25, 2019 (the “Common
Stock Capitalization Date”), 748,020,282 shares of Common Stock were issued and
outstanding. As of the Common Stock Capitalization Date, the Company held
148,416,051 shares of Common Stock in its treasury. As of April 10, 2019, there
were outstanding options to purchase, and other stock-based awards with respect
to, 9,677,565 shares of Common Stock and, as of the Common Stock Capitalization
Date, there were 124,813,110 shares of Common Stock reserved for issuance
pursuant to employee and director stock plans of the Company or a Subsidiary of
the Company in effect as of the date of this Agreement (the “Company Stock
Plans”), and as of the Common Stock Capitalization Date no shares of Common
Stock were reserved for issuance except for shares of Common Stock underlying
such options and stock-based awards.  The outstanding shares of Common Stock
have been duly authorized and are validly issued and outstanding, fully paid and
non-assessable, and subject to no preemptive rights (and were not issued in
violation of any preemptive rights). Except as set forth above and pursuant to
this Agreement, the Company Stock Plans, the Company’s dividend reinvestment
plan and stock repurchase plans entered into by Company from time to time, as of
the date of this Agreement, there are no shares of Common Stock reserved for
issuance, the Company does not have outstanding any securities providing the
holder the right to acquire Common Stock, and the Company does not have any
commitment to authorize, issue or sell any Common Stock.  No shares of Preferred
Stock are issued and outstanding or reserved for issuance, other than the
Preferred Shares for issuance to the Investor pursuant to this Agreement.


(c)            Preferred Shares.  Prior to the Closing, the Preferred Shares
will have been duly and validly authorized, and, when issued and delivered
pursuant to this Agreement, the Preferred Shares will be duly and validly issued
and fully paid and non-assessable. The Company has no series or class of capital
stock, whether or not issued or outstanding, that will, upon issuance of the
Preferred Shares, rank senior to the Preferred Shares with respect to the
payment of dividends or the distribution of assets in the event of any
dissolution, liquidation or winding up of the Company.


(d)            The Warrant and Warrant Shares. The Warrant has been duly
authorized and, when executed and delivered as contemplated hereby, will
constitute a valid and legally binding obligation of the Company in accordance
with its terms, and following the NYSE Stockholder Approval (as defined below)
(if required for the issuance of Warrant Shares by the Company upon exercise of
the Warrant) and/or the Charter Amendment Approval (as defined below) (if
required for the issuance of Warrant Shares by the Company upon exercise of the
Warrant), the shares of Common Stock issuable upon exercise of the Warrant (the
“Warrant Shares”) will be duly authorized and reserved for issuance by the
Company and when issued upon exercise of the Warrant will be validly issued,
fully paid and non-assessable.


5

--------------------------------------------------------------------------------



(e)            Authorization, Enforceability.


                                       (i)            The Company has the
corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents and to carry out its obligations hereunder and
thereunder (which includes the issuance of the Preferred Shares, the Warrant and
the Warrant Shares). The execution, delivery and performance by the Company of
this Agreement and the other Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
its stockholders, and no further approval or authorization is required on the
part of the Company other than (x) any stockholder approval that may be required
under the listing rules of the New York Stock Exchange (the “NYSE Stockholder
Approval”) to permit the issuance of the full amount of the Warrant Shares by
the Company upon exercise of the Warrant and (y) any stockholder approval that
may be required to amend the Restated Certificate of Incorporation of the
Company to provide for an increase in the authorized share capital of the
Company to permit the issuance of the full amount of the Warrant Shares by the
Company upon exercise of the Warrant (the “Charter Amendment Approval”). This
Agreement and the other Transaction Documents are or, when executed by the
parties thereto, will be valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity
(“Bankruptcy Exceptions”).


                                       (ii)          The execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby and
compliance by the Company with any of the provisions hereof and thereof, will
not (i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or any
Significant Subsidiary under any of the terms, conditions or provisions of (A)
its restated certificate of incorporation, as amended or by-laws, as amended or
(B) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Company or any
Significant Subsidiary is a party or by which it or any Significant Subsidiary
may be bound, or to which the Company or any Significant Subsidiary or any of
the properties or assets of the Company or any Significant Subsidiary may be
subject, or (ii) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Significant Subsidiary or any of their respective properties or
assets except, in the case of clauses (i)(B) and (ii), for those occurrences
that, individually or in the aggregate, have not had and would not be reasonably
likely to have a Material Adverse Effect.


6

--------------------------------------------------------------------------------



                                       (iii)        Other than the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware, any current report on Form 8-K required to be filed with the SEC and
such as have been made or obtained, no notice to, filing with, exemption or
review by, or authorization, consent or approval of, any Governmental Entity is
required to be made or obtained by the Company in connection with the
consummation by the Company of the Purchase except for any such notices,
filings, exemptions reviews, authorizations, consents and approvals the failure
of which to make or obtain would not be reasonably likely to have a Material
Adverse Effect.


(f)            Company Financial Statements.


                                       (i)            As of the date of this
Agreement, the consolidated financial statements of the Company and its
consolidated subsidiaries included or incorporated by reference in the reports
filed by the Company pursuant to the Securities Act or the Exchange Act (as
defined below) (collectively, the “SEC Reports”) filed prior to the date of this
Agreement, present fairly in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as of the dates
indicated therein and the consolidated results of their operations for the
periods specified therein; and except as stated therein, such financial
statements were prepared in conformity with GAAP applied on a consistent basis
(except as may be noted therein).


                                       (ii)            As of the date of this
Agreement, KPMG LLP, who have certified certain financial statements of the
Company and its subsidiaries, are independent public accountants as required by
the Exchange Act (as defined below) and the rules and regulations of the
Commission and the Public Company Accounting Oversight Board.


(g)            No Business Material Adverse Effect. From December 31, 2018 to
the date hereof, to the knowledge of the Company (without any duty of inquiry),
except as disclosed in the Company’s SEC Reports (as defined) filed by the
Company prior to the date hereof, there has not been any event, occurrence,
change or development of a state of circumstances or facts which, individually
or in the aggregate, has had, or would be reasonably likely to have, a Business
Material Adverse Effect.  “Business Material Adverse Effect” means any effect
that, individually or in the aggregate, would reasonably be expected to result
in a material adverse effect on the financial condition, business, assets or
continuing results of operations of the Company and its subsidiaries, taken as a
whole; provided however that, in no event shall any of the following effects,
alone or in combination, be deemed to constitute, or be taken into account, in
determining whether there has been, or would be, a Business Material Adverse
Effect: (A) any changes in general United States or global economic conditions
or securities, credit, financial or other capital markets conditions, (B) any
changes or conditions affecting the oil and gas industry in general (including
changes to commodity prices, general market prices and regulatory changes
affecting the industry), (C) any weather-related or other force majeure event
(including earthquakes, hurricanes, tsunamis, tornadoes, floods, mudslides, wild
fires or other natural disasters), (D) acts of war (whether or not declared),
armed hostility (by recognized governmental forces or otherwise), sabotage,
terrorism or cyber-attack, and any escalation or general worsening of any of the
foregoing, (E) the negotiation, execution, announcement, pendency, compliance
with or performance of this Agreement, the transactions contemplated hereby or
the terms hereof or the consummation of the transactions contemplated hereby,
including the impact thereof on the relationships of the Company and its
subsidiaries with customers, suppliers, partners, employees or governmental
bodies, agencies, officials or authorities; (F) any action taken or failure to
take action which the Company has requested in writing, (G) changes in
applicable law or regulation or in generally accepted accounting principles in
the United States (“GAAP”) or in accounting standards, or any changes in the
interpretation or enforcement of any of the foregoing, or any changes in general
legal, regulatory or political conditions, (H) any decline in the market price,
or change in trading volume, of the Company’s capital stock or (I) any failure
to meet any internal or public projections, forecasts, guidance, estimates,
milestones, or budgets or internal or published financial or operating
predictions of revenue, earnings, cash flow or cash position (it being
understood that the exceptions in clauses (H) and (I) shall not prevent or
otherwise affect a determination that the underlying cause of any such change,
decline or failure referred to therein (if not otherwise falling within any of
the exceptions provided hereof) is a Business Material Adverse Effect); provided
that, in the case of clauses (A), (B), (C) and (D), to the extent the impact on
the Company and its subsidiaries, taken as a whole, is disproportionate to the
impact on other similarly situated entities, the incrementally disproportionate
impact or impacts shall be taken into account in determining whether there has
been, or would reasonably be expected to be, a Business Material Adverse Effect.


7

--------------------------------------------------------------------------------



(h)            Reports.


                                       (i)            Since December 31, 2018
and through the date of this Agreement, the Company has complied in all material
respects with the filing requirements of Sections 13(a), 14(a) and 15(d) of the
Exchange Act (as defined below).


                                       (ii)            As of the date of this
Agreement, the SEC Reports filed by the Company through the date of this
Agreement, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the
Securities Act or the Exchange Act (as defined below), as applicable, and the
rules and regulations of the Commission thereunder, and none of such documents,
when they became effective or were filed with the Commission, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances in which they were made, not misleading.


Section 2.3.          Representations and Warranties of the Investor. The
Investor, hereby represents and warrants to the Company that as of the date
hereof and the Closing Date:


(a)            Status. The Investor has been duly organized and is validly
existing as a corporation under the laws of Delaware.


(b)            Authorization, Enforceability.


                                       (i)            The Investor has the power
and authority, corporate or otherwise, to execute and deliver this Agreement and
the Registration Rights Agreement and to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by the Investor of this
Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Investor, and no further approval or
authorization is required on the part of the Investor or any other party for
such authorization to be effective. This Agreement and the Registration Rights
Agreement are or will be valid and binding obligations of the Investor
enforceable against the Investor in accordance with their respective terms,
except as the same may be limited by Bankruptcy Exceptions.


8

--------------------------------------------------------------------------------



                                       (ii)            The execution, delivery
and performance by the Investor of this Agreement and the Registration Rights
Agreement and the consummation of the transactions contemplated hereby and
thereby and compliance by the Investor with any of the provisions hereof and
thereof, will not (i) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of, any lien, security
interest, charge or encumbrance upon any of the properties or assets of the
Investor under any of the terms, conditions or provisions of (A) its
organizational documents or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Investor is a party or by which it may be bound, or to which the Investor or any
of the properties or assets of the Investor may be subject, or (ii) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any statute, rule or regulation or any judgment, ruling, order, writ,
injunction or decree applicable to the Investor or any of its properties or
assets except, in the case of clauses (i) (B) and (ii), for those occurrences
that, individually or in the aggregate, have not had and would not be reasonably
likely to have an Investor Material Adverse Effect. “Investor Material Adverse
Effect” means a material adverse effect on the ability of the Investor to
consummate the Purchase and the other transactions contemplated by this
Agreement.


                                       (iii)        Other than such as have been
made or obtained, no notice to, filing with, exemption or review by, or
authorization, consent or approval of, any Governmental Entity is required to be
made or obtained by the Investor in connection with the consummation by the
Investor of the Purchase except for any such notices, filings, exemptions,
reviews, authorizations, consent and approvals the failure of which to make or
obtain would not be reasonably likely to have an Investor Material Adverse
Effect.


(c)            Ownership.  Without giving effect to the Purchase, the Investor
is not the Beneficial Owner of (i) any Common Stock or (ii) any securities or
other instruments representing the right to acquire Common Stock. The Investor
does not have a formal or informal agreement, arrangement or understanding with
any person (other than the Company) to acquire, dispose of or vote any
securities of the Company. “Beneficial Ownership” shall be determined in
accordance with Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934
(the “Exchange Act”), including the provision that any member of a “group” shall
be deemed to have Beneficial Ownership of all securities Beneficially Owned by
other members of the group, and except that the exclusion in Rule 13d-3(d)(1)(i)
for rights to acquire securities that are not exercisable “within 60 days” shall
not apply. “Beneficial Owner” and “Beneficially Own” shall have conforming
definitions. Unless specified otherwise, all percentage calculations of
Beneficial Ownership will be calculated by including securities that the person
(including any group of which such person is a member), but not any other
person, has the right to acquire in both the numerator and the denominator.


9

--------------------------------------------------------------------------------



To the extent the Investor transfers its rights to one or more of its Permitted
Transferees at or prior to Closing, the representations and warranties in
Sections 2.3(a) and (b) shall be deemed to also be made by the Investor in
respect of each such Permitted Transferee and the representation and warranty in
Section 2.3(c) shall be deemed to be made in respect of the Investor and such
Permitted Transferees collectively.




Article III
COVENANTS


Section 3.1.          Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the Purchase
and the exercise in full of the Warrant for Warrant Shares as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and by the other Transaction Documents (including making
filings and deliveries) and shall use commercially reasonable efforts to
cooperate with the other party to that end.  Without limiting the generality of
the foregoing, at the request of the Investor, the Company shall make or cause
to be made all filings required from the Company or its respective subsidiaries
or affiliates under the Hart-Scott-Rodino Antitrust Improvements Act of 1976
(the “HSR Act”) to permit the Investor to acquire all of the Warrant Shares and
shall use commercially reasonable efforts to cooperate with the Investor in
connection with HSR Act filings and otherwise with respect to the obtaining of
any required antitrust approvals.


Section 3.2.           Expenses. Unless otherwise provided in any Transaction
Document executed by the Company and the Investor, each of the parties hereto
will bear and pay all costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated under the Transaction Documents,
including fees and expenses of its own financial or other consultants,
investment bankers, accountants and counsel.


Section 3.3.           Stockholder Approvals; Sufficiency of Authorized Common
Stock. At any annual or special meeting of Company stockholders commencing with
the first annual meeting following the Closing until such approvals are
obtained, the Company shall use its reasonable best efforts to obtain (i) the
NYSE Stockholder Approval from its stockholders (if required for the issuance of
Warrant Shares by the Company upon exercise of the Warrant) and (ii) the Charter
Amendment Approval from its stockholders (if required for the issuance of
Warrant Shares by the Company upon exercise of the Warrant), and shall take all
corporate action necessary to obtain such approvals.  Until the date on which
the Warrant has been fully exercised, the Company shall at all times have
reserved for issuance, free of preemptive or similar rights, a sufficient number
of shares of authorized and unissued Warrant Shares to effectuate the exercise
of the Warrant (A) from and after the Closing, for the number of Warrant Shares
for which NYSE Stockholder Approval and Charter Amendment Approval is not
required for the issuance thereof by the Company upon exercise of the Warrant
and (B) from and after receipt of the NYSE Stockholder Approval (if required for
the issuance of Warrant Shares by the Company upon exercise of the Warrant)
and/or the Charter Amendment Approval (if required for the issuance of Warrant
Shares by the Company upon exercise of the Warrant), for the balance of the
Warrant Shares. The Company shall cause, at its expense, as soon as reasonably
practicable (x) following the Closing Date, the number of Warrant Shares for
which NYSE Stockholder Approval and Charter Amendment Approval is not required
for the issuance thereof by the Company upon exercise of the Warrant and (y)
following receipt of NYSE Stockholder Approval (if required for the issuance of
Warrant Shares by the Company upon exercise of the Warrant) and/or Charter
Amendment Approval (if required for the issuance of Warrant Shares by the
Company upon exercise of the Warrant), the balance of the Warrant Shares, to be
listed on the New York Stock Exchange (“NYSE”) at the time they become freely
transferable in the public market under the Securities Act, subject to official
notice of issuance, and shall maintain such listing on the NYSE for so long as
any Common Stock is listed on the NYSE. Nothing in this Section 3.3 shall
preclude the Company from satisfying its obligations in respect of the exercise
of the Warrant by delivery of shares of Common Stock which are held in the
treasury of the Company.


10

--------------------------------------------------------------------------------



Section 3.4.          Certain Notifications Until Closing. From the date of this
Agreement until the Closing, each party shall promptly notify the other party of
(i) any fact, event or circumstance of which it is aware and which would be
reasonably likely to cause any representation or warranty of such party
contained in this Agreement to be untrue or inaccurate in any material respect
or to cause any covenant or agreement of such party contained in this Agreement
not to be complied with or satisfied in any material respect and (ii) any fact,
circumstance, event, change, occurrence, condition or development of which it is
aware and which, individually or in the aggregate, has had or would be
reasonably likely to have a Material Adverse Effect or an Investor Material
Adverse Effect, as the case may be; provided however that, delivery of any
notice pursuant to this Section 3.4 shall not limit or affect any rights of or
remedies available to the other party.


Section 3.5.          Authorization of Preferred Shares.  The Company shall,
prior to the Closing, duly and validly authorize the Preferred Shares.




Article IV
ADDITIONAL AGREEMENTS


Section 4.1.           Signing Fee. Within two business days of the date of this
Agreement, the Company shall pay to the Investor a signing fee in an amount set
forth in Schedule I by wire transfer of immediately available United States
funds to a bank account that has been designated by the Investor on or prior to
the date hereof.  Such signing fee shall be full earned upon execution of this
Agreement by the Investor and the Company and shall in no circumstances be
refundable in whole or in part.


11

--------------------------------------------------------------------------------



Section 4.2.           Reserved.


Section 4.3.          Transfer Restrictions.


(a)            Prior to the five year anniversary of the Closing Date, without
the prior written consent of the Company, the Investor and its Permitted
Transferees shall not (i) directly or indirectly transfer, sell, assign, pledge,
convey, hypothecate or otherwise encumber or dispose of any of the Purchased
Securities, or (ii) lend, hypothecate or permit any custodian to lend or
hypothecate any of the Purchased Securities or any Common Stock, provided that,
if at any time the Purchased Securities do not qualify as “admitted assets” that
are eligible to be reported in the Investor’s or Permitted Transferee’s annual
statement under the insurance regulations applicable to the Investor or a
Permitted Transferee holding any Purchased Securities, the Company will not
unreasonably withhold its consent to a Transfer (as defined below) of the
Purchased Securities owned by the Investor or such Permitted Transferee, as
applicable, to a third party (subject, in the case of a Transfer of Preferred
Shares, to such Transfer satisfying the conditions set forth in the first
proviso of Section 4.3(e)). In the case of any such Transfer of the Warrant, the
Company will take such actions with respect to allowing transferees of the
Warrant to become parties to, and have rights under, the Registration Rights
Agreement. Each transaction referenced in clauses (i) and (ii) of this Section
4.3(a) is herein called a “Transfer”. Neither exercises of the Warrant for
Warrant Shares, nor delivery of Preferred Shares as payment of the exercise
price of the Warrant, in each case in accordance with the terms of the Warrant,
shall be deemed Transfers.


(b)            The Investor and the Permitted Transferees (individually or
collectively) may not Transfer any Warrant Shares other than (i) in a
transaction that has been specifically approved by the Company in writing, (ii)
in a public offering registered with the Securities and Exchange Commission in
the manner and to the extent contemplated by the Registration Rights Agreement
or in a sale under Rule 144 under the Securities Act, where the Company has been
offered the opportunity to designate a sole underwriter, broker or market maker,
or (iii) in a private transaction or series of related transactions, and, in the
case of (ii) or (iii), to the knowledge of the Investor or Permitted Transferee
(with no duty of inquiry), no purchaser or group of related purchasers acquires
Common Stock in such transaction or series of transactions that, when aggregated
with Common Stock already owned by such purchaser or group of related
purchasers, represents more than 3.5% of the Company’s outstanding Common Stock,
and in any case consistent with applicable laws and regulations.


(c)            Notwithstanding the foregoing, Section 4.3(a) and (b) shall not
prevent the Investor and the Permitted Transferees from Transferring any or all
of the Purchased Securities or Warrant Shares, at any time, to any direct or
indirect subsidiary of the Investor where the Investor beneficially owns at
least 80% of the equity interests (measured by both voting rights and value) of
such subsidiary and such subsidiary is classified as a domestic partnership or
domestic corporation for U.S. federal income tax purposes (each, a “Permitted
Transferee”), but only if the Permitted Transferee agrees in writing for the
benefit of the Company to be bound by the terms of this Agreement (including
these transfer restrictions); provided that, if the Investor ceases to
beneficially own at least 80% of the equity interests (measured by both voting
rights and value) of such Permitted Transferee, such Permitted Transferee shall
be required to transfer such Purchased Securities or Warrant Shares to the
Investor or a Permitted Transferee (or in the case of the Warrant Shares, in
accordance with Section 4.3(b)) immediately; provided further that, no such
Transfer shall relieve the Investor of its obligations under this Agreement. The
Investor shall cause each Permitted Transferee to comply with this Agreement as
applicable to it.


12

--------------------------------------------------------------------------------



(d)           Without the prior written consent of the Company, the Investor and
its Permitted Transferees may not engage in any Hedging Transaction with respect
to any of the Purchased Securities or Warrant Shares (but, in the case of
Warrant Shares actually issued upon exercise of the Warrant, only prior to the
later of (i) their issuance and (ii) the fifth anniversary of the Closing Date).
“Hedging Transaction” means any short sale (whether or not against the box) or
any purchase, sale or grant of any right (including any put or call option, swap
or other derivative transaction whether settled in cash or securities) to obtain
a “short” or “put equivalent position” with respect to the Common Stock.


(e)            On and after the five year anniversary of the Closing Date, the
Investor and its Permitted Transferees may Transfer the Purchased Securities to
any other person, provided that (i) the amount transferred to the transferee is
at least equal to the lesser of (x) an amount of Preferred Securities having an
aggregate liquidation value of at least $1,000,000,000 or (y) an amount of
Purchased Securities equal to all of the Purchased Securities then owned by
Investor together with its Permitted Transferees, (ii) the transfer and
resulting ownership are consistent with law and regulation and (iii) the
transferee agrees, on terms and in a form reasonably satisfactory to the
Company, that its transfers, if any, will be subject to this Section 4.3(e),
provided further that, in the case of transferees from the Investor or a
Permitted Transferee pursuant to this Section 4.3(e), and any subsequent
transferees the minimum transfer amount in clause (i) above shall be the lesser
of (x) an amount of Purchased Securities having an aggregate liquidation value
of at least $500,000,000 and (y) the aggregate amount of Purchased Securities
held by such transferee.


(f)            The Purchased Securities are, and the Warrant Shares will be when
issued, restricted securities under the Securities Act and may not be offered or
sold except pursuant to an effective registration statement or an available
exemption from registration under the Securities Act. Accordingly, the Investor
shall not, directly or through others, offer or sell any Purchased Securities or
any Warrant Shares except pursuant to a registration statement or pursuant to
Rule 144 or another exemption from registration under the Securities Act, if
available. Prior to any Transfer of Purchased Securities or Warrant Shares other
than pursuant to an effective registration statement, the Investor shall notify
the Company of such Transfer and the Company may require the Investor to
provide, prior to such Transfer, such evidence that the Transfer will comply
with the Securities Act (including written representations and an opinion of
counsel) as the Company may reasonably request. The Company may impose
stop-transfer instructions with respect to any securities that are to be
transferred in contravention of this Agreement.


13

--------------------------------------------------------------------------------



Section 4.4.           Purchase for Investment. The Investor acknowledges that
the Purchased Securities and the Warrant Shares have not been registered under
the Securities Act or under any state securities laws. The Investor (i) is
acquiring the Purchased Securities pursuant to an exemption from registration
under the Securities Act solely for investment with no present intention to
distribute them to any person in violation of the Securities Act or any
applicable U.S. state securities laws, (ii) will not sell or otherwise dispose
of any of the Purchased Securities or the Warrant Shares, except in compliance
with the registration requirements or exemption provisions of the Securities Act
and any applicable U.S. state securities laws, (iii) has such knowledge and
experience in financial and business matters and in investments of this type
that it is capable of evaluating the merits and risks of the Purchase and of
making an informed investment decision, and has conducted a review of the
business and affairs of the Company that it considers sufficient and reasonable
for purposes of making the Purchase, (iv) is able to bear the economic risk of
the Purchase and at the present time is able to afford a complete loss of such
investment and (iv) is an “accredited investor” (as that term is defined by Rule
501 under the Securities Act).


Section 4.5.           Legend. The Investor agrees that all certificates or
other instruments representing Purchased Securities and the Warrant Shares will
bear a legend substantially to the following effect:


“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT
TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE
AGREEMENT, DATED APRIL 30, 2019, BETWEEN THE ISSUER OF THESE SECURITIES AND THE
INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER. THE
SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR OTHER TRANSFER
NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”


In the event that (i) any Purchased Securities or Warrant Shares become
registered under the Securities Act or (ii) Warrant Shares are eligible to be
transferred without restriction in accordance with Rule 144 under the Securities
Act, the Company shall (subject to the receipt of any evidence required under
Section 4.3(e)) issue new certificates or other instruments representing such
Purchased Securities or Warrant Shares, which shall not contain such portion of
the above legend that is no longer applicable; provided that, the Investor
surrenders to the Company the previously issued certificates or other
instruments.


14

--------------------------------------------------------------------------------



Section 4.6.           Information Rights. At the request of the Investor, from
time to time upon reasonable notice, and subject in the case of non-public
information, to the receipt by the Company of reasonable confidentiality
undertakings from the Investor, the Company shall make the Chief Financial
Officer of the Company available to meet with the Investor for the purpose of
discussing with the Investor the financial condition, business and results of
operations of the Company. This right is non-transferable and terminates on the
date that the Investor and its Permitted Transferees no longer collectively hold
Preferred Stock with an aggregate liquidation value of at least $1,000,000,000.




Article V
MISCELLANEOUS


Section 5.1.          Termination. This Agreement may be terminated at any time
prior to the Closing:


(a)            by either the Investor or the Company if the Closing shall not
have occurred by the date that is the later of (i) 12 months after the date
hereof or (ii) if the Company enters into the Acquisition Agreement within such
12-month period, the outside termination date set forth in the Acquisition
Agreement for the consummation of the Acquisition (the later of such dates, the
“Outside Date”); provided however that, in the event the Closing has not
occurred by the Outside Date, the parties will consult in good faith to
determine whether to extend the term of this Agreement, it being understood that
the parties shall be required to consult only until the fifth day after the
Outside Date and not be under any obligation to extend the term of this
Agreement; provided further that, the right to terminate this Agreement under
this Section 5.1(a) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date; or


(b)            by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable; or


(c)            by the mutual written consent of the Investor and the Company.


In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto, except that nothing herein shall relieve either
party from liability for any breach of this Agreement.


Section 5.2.          Tax Reporting.  The Company and the Investor shall use
commercially reasonable efforts to jointly determine, following good faith
negotiations (i) the Company’s treatment, for tax reporting purposes, of the
Preferred Shares under the so-called “preferred stock OID rules” of Section 305
of the Internal Revenue Code of 1986, as amended, and applicable U.S. Treasury
Regulations promulgated thereunder (including determining the applicability or
non-applicability of such preferred stock OID rules to the Preferred Shares and,
if such rules are determined to apply, the appropriate period for accruing the
amount covered by such rules into income); and (ii) the proper allocation, for
tax purposes, of the aggregate purchase price for the Purchased Securities
between the Preferred Shares and the Warrant.  To the extent any such
determination is jointly made, such determination shall be binding on the
parties, except as required by applicable law.


15

--------------------------------------------------------------------------------



Section 5.3.           Amendment. No amendment of any provision of this
Agreement will be effective unless made in writing and signed by an officer of a
duly authorized representative of each party.


Section 5.4.          Waiver of Conditions. The conditions to each party’s
obligation to consummate the Purchase are for the sole benefit of such party and
may be waived by such party in such party’s sole discretion in whole or in part,
but only to the extent permitted by applicable law. No waiver will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver.


Section 5.5.           Counterparts and Facsimile. For the convenience of the
parties hereto, this Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Agreement may be delivered by facsimile and such
facsimiles will be deemed as sufficient as if actual signature pages had been
delivered.


Section 5.6.           Governing Law; Submission to Jurisdiction, Etc. This
Agreement will be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State. Each of the parties hereto agrees (a) to submit to the
non-exclusive personal jurisdiction of the State or Federal courts in the
Borough of Manhattan, The City of New York, (b) that non-exclusive jurisdiction
and venue shall lie in the State or Federal courts in the State of New York, and
(c) that notice may be served upon such party at the address and in the manner
set forth for such party in Section 5.7. To the extent permitted by applicable
law, each of the parties hereto hereby unconditionally waives trial by jury in
any legal action or proceeding relating to the Transaction Documents or the
transactions contemplated hereby or thereby.


16

--------------------------------------------------------------------------------



Section 5.7.          Notices. Any notice, request, instruction or other
document to be given hereunder by any party to the other will be in writing and
will be deemed to have been duly given (a) on the date of delivery if delivered
personally upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a nationally recognized next day
courier service, in each case with a copy sent concurrently by e-mail.  All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.


If to the Investor:


Berkshire Hathaway Inc.
3555 Farnam Street
Omaha, Nebraska 68131
Attention:  Marc D. Hamburg
E-mail:  mdhamburg@BRKA.com


with a copy to (which alone shall not constitute notice):


Munger, Tolles & Olson LLP
350 South Grand Ave.
Los Angeles, California 90071
Attention:  Mark H. Kim and Judith T. Kitano
E-mail:  mark.kim@mto.com and judith.kitano@mto.com


If to the Company:


Occidental Petroleum Corporation
5 Greenway Plaza, Suite 110
Houston, Texas 77046
Attention:  Marcia E. Backus
E-mail:  Marcia_E._Backus@oxy.com


with a copy to (which copy alone shall not constitute notice):


Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
Attention:  Faiza J. Saeed and Andrew J.
Pitts                                                                                                  
E-mail:  fsaeed@cravath.com / apitts@cravath.com


Section 5.8.          Entire Agreement, Etc. This Agreement (including the
Annexes hereto) and the other Transaction Documents constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof and thereof.


Section 5.9.          Definitions of “subsidiary” and “Affiliate”. (a) When a
reference is made in this Agreement to a subsidiary of a person, the term
“subsidiary” means those entities of which such person owns or controls more
than 50% of the outstanding equity securities either directly or through an
unbroken chain of entities as to each of which more than 50% of the outstanding
equity securities is owned directly or indirectly by its parent.


17

--------------------------------------------------------------------------------



(a)            The term “Affiliate” means, with respect to any person, any
person directly or indirectly controlling, controlled by or under common control
with, such other person. For purposes of this definition, “control” when used
with respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise.


Section 5.10.       Assignment. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (i) an assignment, in the
case of a merger or consolidation where such party is not the surviving entity,
or a sale of substantially all of its assets, to the entity which is the
survivor of such merger or consolidation or the purchaser in such sale or (ii)
an assignment by Investor, upon one business day’s notice to the Company, of any
or all of its rights hereunder (including under any other Transaction Document)
to one or more Permitted Transferees prior to the Closing subject to the
requirements and conditions set forth in Section 4.3(c) for a transfer of
Purchased Securities and applicable requirements and conditions in the other
Transaction Documents. The actions of Investor and/or any Permitted Transferee
shall be aggregated for purposes of all thresholds and limitations herein and in
the Registration Rights Agreement to the extent (i) Investor transfers any or
all of its rights hereunder to any Permitted Transferee prior to the Closing
and/or (ii) Investor or any Permitted Transferee transfers any Purchased
Securities to any Permitted Transferee following the Closing.


Section 5.11.       Severability. If any provision of this Agreement or a
Transaction Document, or the application thereof to any person or circumstance,
is determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.


Section 5.12.       No Third Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the Company and the Investor (and any subsidiary of the Investor or
Permitted Transferee to which an assignment is made in accordance with this
Agreement), any benefits, rights, or remedies.


18

--------------------------------------------------------------------------------

Section 5.13.      Specific Enforcement. Each of the parties hereto acknowledges
and agrees that in the event of any breach of this Agreement or the other
Transaction Documents, the non-breaching party would be irreparably harmed and
could not be made whole by monetary damages. It is accordingly agreed that the
parties hereto will waive the defense in any action for specific performance
that a remedy at law would be adequate and that the parties hereto, in addition
to any other remedy to which they may be entitled at law or in equity, shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement or the other Transaction Documents to enforce specifically the
terms and provisions hereof without the necessity of proving actual damage or
securing or posting any bond or providing prior notice.


* * *


19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.



OCCIDENTAL PETROLEUM CORPORATION
   
By:
/s/ Oscar K. Brown   Name: Oscar K. Brown
  Title:
SVP
   






BERKSHIRE HATHAWAY INC.
   
By:
/s/ Marc D. Hamburg
  Name: Marc D. Hamburg
  Title:
Senior Vice President & CFO
   






--------------------------------------------------------------------------------


Annex A




Form of Certificate of Designations


(See attached)



--------------------------------------------------------------------------------



FORM OF
CERTIFICATE OF DESIGNATIONS
OF
CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A
OF
OCCIDENTAL PETROLEUM CORPORATION


OCCIDENTAL PETROLEUM CORPORATION, a corporation organized and existing under the
General Corporation Law of the State of Delaware (the “Corporation”), in
accordance with the provisions of Sections 103 and 151 thereof, DOES HEREBY
CERTIFY:


The board of directors of the Corporation (the “Board of Directors”), in
accordance with the provisions of the restated certificate of incorporation of
the Corporation, as amended, and applicable law, at a meeting duly called and
held on [___], 20[__] adopted the following resolution creating a series of
100,000 shares of Preferred Stock of the Corporation designated as “Cumulative
Perpetual Preferred Stock, Series A”.


RESOLVED, that pursuant to the authority vested in the Board of Directors, the
provisions of the amended and restated certificate of incorporation of the
Corporation and applicable law, a series of Preferred Stock, par value $1.00 per
share, of the Corporation be and hereby is created, and that the designation and
number of shares of such series, and the relative powers, preferences, rights,
qualifications, limitations and restrictions of the shares of such series, are
as follows:


Section 1.              Designation.  The distinctive serial designation of such
series of Preferred Stock is “Cumulative Perpetual Preferred Stock, Series A”
(“Series A”).  Each share of Series A shall be identical in all respects to
every other share of Series A.


Section 2.              Number of Shares.  The authorized number of shares of
Series A shall be 100,000.  Shares of Series A that are redeemed, purchased or
otherwise acquired by the Corporation shall revert to authorized but unissued
shares of Preferred Stock (provided that, subject to receipt of any consents
required by Section 8 below, any such shares of Series A may be reissued only as
shares of any hereafter designated series other than Series A).


Section 3.              Definitions.  As used herein with respect to Series A:


(a)            “Bylaws” means the bylaws of the Corporation, as they may be
amended from time to time.


(b)            “Business Day” means a day that is a Monday, Tuesday, Wednesday,
Thursday or Friday and is not a day on which banking institutions in New York
City generally are authorized or obligated by law, regulation or executive order
to close.


(c)            “Certificate of Designations” means this Certificate of
Designations relating to the Series A, as it may be amended from time to time.



--------------------------------------------------------------------------------



(d)            “Certification of Incorporation” shall mean the restated
certificate of incorporation of the Corporation, as it may be amended from time
to time, and shall include this Certificate of Designations.


(e)            “Common Stock” means the common stock, par value $0.20 per share,
of the Corporation.


(f)            “Junior Stock” means the Common Stock and any other class or
series of stock of the Corporation (other than Series A) that ranks junior to
Series A either or both as to the payment of dividends and/or as to the
distribution of assets on any liquidation, dissolution or winding up of the
Corporation.


(g)            “Original Issue Date” means [_______], 20[__].


(h)            “Parity Stock” means any class or series of stock of the
Corporation (other than Series A) that ranks equally with Series A both in the
payment of dividends and in the distribution of assets on any liquidation,
dissolution or winding up of the Corporation (in each case without regard to
whether dividends accrue on a cumulative or non-cumulative basis).


(i)            “Preferred Stock” means any and all series of preferred stock of
the Corporation, including the Series A.


Section 4.              Dividends.


(a)            Rate.  Holders of Series A shall be entitled to receive, on each
share of Series A, out of funds legally available for the payment of dividends
under Delaware law, cumulative dividends with respect to each Dividend Period
(as defined below) at a per annum rate of 8% (as such may be adjusted pursuant
to this Section 4(a), the “Dividend Rate”) on (i) the amount of $100,000 per
share of Series A and (ii) the amount of accrued and unpaid dividends on such
share of Series A, if any (giving effect to (A) any dividends paid through the
Dividend Payment Date (as defined below) that begins such Dividend Period (other
than the initial Dividend Period) and (B) any dividends (including dividends
thereon at a per annum rate equal to the Dividend Rate to the date of payment)
paid during such Dividend Period); provided that if (x), on any Dividend Payment
Date, the holder of record (for such Dividend Payment Date) of a share of Series
A shall not have received the full amount of any dividend required to be paid on
such share on such Dividend Payment Date pursuant to this Section 4(a), or (y)
the Corporation shall not have paid in full the redemption price required to be
paid by it pursuant to Section 6, then the Dividend Rate shall automatically be
at a per annum rate of 9% (A) in the case of clause (x), with respect to the
Dividend Period for which the full amount of any dividend required to be paid on
such share on such Dividend Payment Date pursuant to this Section 4(a) was not
made and for all Dividend Periods thereafter and (B), in the case of clause (y),
from and after the required date of such payment.  Dividends shall begin to
accrue and be cumulative from the Original Issue Date, shall compound on each
Dividend Payment Date (i.e., no dividends shall accrue on other dividends unless
and until the first Dividend Payment Date for such other dividends has passed
without such other dividends having been paid on such date) and shall be payable
in arrears (as provided below in this Section 4(a)), but only when, as and if
declared by the Board of Directors (or a duly authorized committee of the Board
of Directors) on each January 15, April 15, July 15 and October 15 (each, a
“Dividend Payment Date”), commencing on [___], 20[__]; provided that if any such
Dividend Payment Date would otherwise occur on a day that is not a Business Day,
such Dividend Payment Date shall instead be (and any dividend payable on Series
A on such Dividend Payment Date shall instead be payable on) the immediately
succeeding Business Day.  Dividends payable on the Series A in respect of any
Dividend Period shall be computed on the basis of a 360-day year consisting of
twelve 30-day months.  The amount of dividends payable on the Series A on any
date prior to the end of a Dividend Period, and for the initial Dividend Period,
shall be computed on the basis of a 360-day year consisting of twelve 30-day
months, and actual days elapsed over a 30-day month.


2

--------------------------------------------------------------------------------



Dividends that are payable on Series A on any Dividend Payment Date will be
payable to holders of record of Series A as they appear on the stock register of
the Corporation on the applicable record date, which shall be the 15th calendar
day before such Dividend Payment Date (as originally scheduled) or such other
record date fixed by the Board of Directors (or a duly authorized committee of
the Board of Directors) that is not more than 60 nor less than 10 days prior to
such Dividend Payment Date (each, a “Dividend Record Date”).  Any such day that
is a Dividend Record Date shall be a Dividend Record Date whether or not such
day is a Business Day.


Dividends payable on the Series A are payable in cash; provided that regular
dividends paid on a Dividend Payment Date may be paid in shares of Common Stock
or a combination of cash and shares of Common Stock if (i) at the time of the
declaration of such dividend, the Corporation shall determine the extent to
which such dividend will be paid in shares of Common Stock (and shall not have
later revoked or revised such determination); and (ii) the Corporation first (A)
delivers written notice to each record holder of shares of Series A prior to the
record date for such dividend of the amount of the dividend that the Corporation
intends to pay in shares of Common Stock, and (B) shall have received written
confirmation from each holder of shares of Series A that either (1) all
applicable Regulatory Approvals required in connection with such holder’s
acquisition of such shares of Common Stock upon payment of the dividend amount
proposed to be paid in shares of Common Stock have been obtained, or (2) such
holder is acquiring such shares of Common Stock in reliance upon an application
exemption of the rules promulgated under the HSR Act; provided that if any
shares of Common Stock to be paid by the Corporation would at the time of such
payment be “restricted securities” within the meaning of Rule 144(a)(3) of the
U.S. Securities Act of 1933, as amended, then the Corporation will make such
dividend payment in shares of Common Stock only if resales thereof in the United
States are covered by an effective registration statement and such shares of
Common Stock are listed on the New York Stock Exchange or, if the principal
stock exchange on which the Common Stock is then listed is the Nasdaq Stock
Market, the Nasdaq Stock Market (or, if the Common Stock is then listed on both
the New York Stock Exchange and the Nasdaq Stock Market (and such listings were
done with the cooperation of the Corporation), both such exchanges).  Any shares
of Common Stock so issued shall be valued for purposes of this Section 4(a) at
90% of the average of the VWAP per Common Share over each of the ten (10)
consecutive Trading Days commencing on the Trading Day immediately following the
date on which the applicable dividend is declared.


3

--------------------------------------------------------------------------------



“Market Disruption Event” means any of the following events:


(i) any suspension of, or limitation imposed on, trading of Common Stock by the
Relevant Exchange during any period or periods aggregating one half-hour or
longer during the regular trading session on the relevant day, whether by reason
of movements in price exceeding limits permitted by the Relevant Exchange as to
securities generally, or otherwise relating to the Common Stock or options
contracts relating to the Common Stock on the Relevant Exchange; or


(ii) any event that disrupts or impairs (as determined by the Corporation in its
reasonable discretion) the ability of market participants during any period or
periods aggregating one half-hour or longer during the regular trading session
on the relevant day in general to effect transactions in, or obtain market
values for, the Common Stock on the Relevant Exchange or to effect transactions
in, or obtain market values for, options contracts relating to the Common Stock
on the Relevant Exchange.


“Regulatory Approvals” means, to the extent applicable and required to permit
the Corporation to pay dividends on the Series A in shares of Common Stock and
for the applicable holder of shares of Series A to own such shares of Common
Stock without such holder (or any direct or indirect affiliate or parent entity
of such holder) being in violation of applicable law, rule or regulation, the
receipt of any necessary approvals and authorizations of, filings and
registrations with, notifications to, or expiration or termination of any
applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, or any successor statute, and the rules and regulations
promulgated thereunder (the “HSR Act”).


“Relevant Exchange” means the New York Stock Exchange or the principal U.S.
national or regional securities exchange (which, for the avoidance of doubt, may
include the Nasdaq Stock Market) on which the Common Stock is listed or quoted,
or if the Common Stock is not listed or quoted on any such exchange, Pink Sheets
LLC or similar U.S. over-the-counter organization on which the Common Stock is
listed or quoted in dollars.


“VWAP per Common Share” on any Trading Day means the per share volume-weighted
average price of the Common Stock as displayed under the heading Bloomberg VWAP
on Bloomberg (or, if Bloomberg ceases to publish such price, any successor
service reasonably chosen by the Corporation) page QSR-W US Equity VWAP (or its
equivalent successor if such page is not available) in respect of the period
from the open of trading on the relevant Trading Day until the close of trading
on such Trading Day (or if such volume-weighted average price is unavailable,
the market price of one share of the Common Stock on such Trading Day
determined, using a volume-weighted average method, by a nationally recognized
investment banking firm (unaffiliated with the Corporation) retained for this
purpose by the Corporation).


“Trading Day” means a Business Day on which the Relevant Exchange is scheduled
to be open for business and on which there has not occurred a Market Disruption
Event.


Each dividend period (a “Dividend Period”) shall commence on and include a
Dividend Payment Date (other than the initial Dividend Period, which shall
commence on and include the Original Issue Date) and shall end on and include
the calendar day next preceding the next Dividend Payment Date.  Dividends
payable in respect of a Dividend Period shall be payable in arrears on the first
Dividend Payment Date after such Dividend Period.


4

--------------------------------------------------------------------------------



Holders of Series A shall not be entitled to any dividends, whether payable in
cash, securities or other property, other than dividends (if any) declared and
payable on the Series A as specified in this Section 4 (subject to the other
provisions of this Certificate of Designations).


(b)            Priority of Dividends.  So long as any share of Series A remains
outstanding, no dividend shall be declared or paid on the Common Stock or any
other shares of Junior Stock (other than a dividend payable solely in Junior
Stock), and no Common Stock, Junior Stock or Parity Stock shall be purchased,
redeemed or otherwise acquired for consideration by the Corporation, directly or
indirectly during a Dividend Period, unless (x) all accrued and unpaid dividends
for all past Dividend Periods, including the latest completed Dividend Period
(including, if applicable as provided in Section 4(a) above, dividends on such
amount), on all outstanding shares of Series A have been or are
contemporaneously declared and paid in full (or declared and a sum sufficient
for the payment thereof has been set aside for the benefit of the holders of
shares of Series A on the applicable record date) and (y) the Corporation shall
have paid or shall contemporaneously pay in full any portion of the redemption
price required to be paid by it pursuant to Section 6 that is unpaid at such
time.  The foregoing provision shall not apply to redemptions, purchases or
other acquisitions of shares of Common Stock in connection with the cashless
exercises and similar actions under any employee benefit plan in the ordinary
course of business and consistent with past practice prior to the Original
Issuance Date.


When dividends are not paid (or declared and a sum sufficient for payment
thereof set aside for the benefit of the holders thereof on the applicable
record date) on any Dividend Payment Date (or, in the case of Parity Stock
having dividend payment dates different from the Dividend Payment Dates, on a
dividend payment date falling within a Dividend Period related to such Dividend
Payment Date) in full upon the Series A and any shares of Parity Stock, all
dividends declared on the Series A and all such Parity Stock and payable on such
Dividend Payment Date (or, in the case of Parity Stock having dividend payment
dates different from the Dividend Payment Dates, on a dividend payment date
falling within the Dividend Period related to such Dividend Payment Date) shall
be declared pro rata so that the respective amounts of such dividends declared
shall bear the same ratio to each other as all accrued and unpaid dividends per
share on the Series A (including, if applicable as provided in Section 4(a)
above, dividends on such amount) and all Parity Stock payable on such Dividend
Payment Date (or, in the case of Parity Stock having dividend payment dates
different from the Dividend Payment Dates, on a dividend payment date falling
within the Dividend Period related to such Dividend Payment Date) bear to each
other.


Subject to the foregoing, such dividends (payable in cash, securities or other
property) as may be determined by the Board of Directors (or a duly authorized
committee of the Board of Directors) may be declared and paid on any securities
of the Corporation (other than Series A), including Common Stock and other
Junior Stock, from time to time out of any funds legally available for such
payment, and the Series A shall not be entitled to participate in any such
dividends.


5

--------------------------------------------------------------------------------



Section 5.              Liquidation Rights.


(a)            Voluntary or Involuntary Liquidation.  In the event of any
liquidation, dissolution or winding up of the affairs of the Corporation,
whether voluntary or involuntary, holders of Series A shall be entitled to
receive for each share of Series A, out of the assets of the Corporation or
proceeds thereof (whether capital or surplus) available for distribution to
stockholders of the Corporation, and after satisfaction of all liabilities and
obligations to creditors of the Corporation, before any distribution of such
assets or proceeds is made to or set aside for the holders of Common Stock and
any other stock of the Corporation ranking junior to the Series A as to such
distribution, payment in full in an amount equal to the sum of (i) $105,000 per
share and (ii) the accrued and unpaid dividends thereon (including, if
applicable as provided in Section 4(a) above, dividends on such amount), whether
or not declared, to the date of payment.  Furthermore, without limiting in any
way the obligation of the Corporation to make the payments specified in the
immediately preceding sentence, in connection with the payment of the amounts
specified in clause (ii) of the immediately preceding sentence, the Corporation
shall use its reasonable best efforts to ensure that, immediately prior to any
such liquidation, dissolution or winding up, the Corporation shall declare and
pay any accrued and unpaid dividends (including, if applicable as provided in
Section 4(a) above, dividends on such amount) outstanding as of such time.


(b)            Partial Payment.  If in any distribution described in Section
5(a) above the assets of the Corporation or proceeds thereof are not sufficient
to pay the Liquidation Preferences (as defined below) in full to all holders of
Series A and all holders of any stock of the Corporation ranking equally with
the Series A as to such distribution, the amounts paid to the holders of Series
A and to the holders of all such other stock shall be paid pro rata in
accordance with the respective aggregate Liquidation Preferences of the holders
of Series A and the holders of all such other stock.  In any such distribution,
the “Liquidation Preference” of any holder of stock of the Corporation shall
mean the amount otherwise payable to such holder in such distribution (assuming
no limitation on the assets of the Corporation available for such distribution),
including an amount equal to any declared but unpaid dividends (and, in the case
of any holder of stock, including the Series A, on which dividends accrue on a
cumulative basis, an amount equal to any accrued and unpaid dividends
(including, if applicable, dividends on such amount), whether or not declared,
as applicable), provided that the Liquidation Preference for any share of Series
A shall be determined in accordance with Section 5(a) above.


(c)            Residual Distributions.  If the Liquidation Preference has been
paid in full to all holders of Series A, the holders of other stock of the
Corporation shall be entitled to receive all remaining assets of the Corporation
(or proceeds thereof) according to their respective rights and preferences.


(d)            Merger, Consolidation and Sale of Assets Not Liquidation.  For
purposes of this Section 5, the merger or consolidation of the Corporation with
any other corporation or other entity, including a merger or consolidation in
which the holders of Series A receive cash, securities or other property for
their shares, or the sale, lease or exchange (for cash, securities or other
property) of all or substantially all of the assets of the Corporation, shall
not constitute a liquidation, dissolution or winding up of the Corporation.


6

--------------------------------------------------------------------------------



Section 6.             Redemption.


(a)            Optional Redemption.  The Corporation may not redeem at its
option the Series A prior to [________].1  On or after [_____], the Corporation,
at its option, may redeem, in whole at any time or in part from time to time,
the shares of Series A at the time outstanding, upon notice given as provided in
Section 6(d) below, at a redemption price equal to the sum of (i) $105,000 per
share and (ii) the accrued and unpaid dividends thereon (including, if
applicable as provided in Section 4(a) above, dividends on such amount), whether
or not declared, to the redemption date.  Without limiting in any way the
obligation of the Corporation to make the payments specified in the immediately
preceding sentence, in connection with the payment of the amounts specified in
clause (ii) of the immediately preceding sentence, the Corporation shall use its
reasonable best efforts to ensure that, immediately prior to any such
redemption, the Corporation shall declare and pay any accrued and unpaid
dividends (including, if applicable as provided in Section 4(a) above, dividends
on such amount) outstanding as of such time.  The minimum number of shares of
Series A redeemable pursuant to this Section 6(a) at any time is the lesser of
(x) 10,000 shares of Series A and (y) the number of shares of Series A
outstanding.


(b)            Excess Equity Distribution Redemption.  On the Effective Date of
any Designated Stock Distribution, if the Per Share Distribution Amount for such
Designated Stock Distribution, when aggregated with the Per Share Distribution
Amount for all prior Designated Stock Distributions with an Effective Date
during the preceding twelve month period, exceeds $4.00 (subject to appropriate
adjustment for any stock dividend, stock split, reverse stock split, combination
or similar event affecting Common Stock), the Corporation shall redeem shares of
Series A at the EED Redemption Price, and the number of outstanding shares of
Series A (rounded down to the nearest whole share) to be redeemed shall be equal
to (x) the Aggregate Excess Distribution Amount for such Designated Stock
Distribution divided by (y) the EED Redemption Price.


“Aggregate Excess Distribution Amount” means, with respect to any Designated
Stock Distribution, the Excess Per Share Amount for such Designated Stock
Distribution multiplied by (i) with respect to any Pro Rata Common Stock
Distribution, the number of shares of Common Stock outstanding on the Applicable
Distribution Date for such Pro Rata Common Stock Distribution (excluding
treasury shares), or (ii) with respect to any Other Stock Distribution, the
number of shares of Common Stock outstanding on the Applicable Distribution Date
for such Other Stock Distribution (excluding treasury shares) immediately prior
to giving effect to such Other Stock Distribution.


“Applicable Distribution Date” means (i) with respect to any Pro Rata Common
Stock Distribution, the record date for the payment of such Pro Rata Common
Stock Distribution (provided, if there is no record date for such Pro Rata
Common Stock Distribution, then the Applicable Distribution Date shall be the
payment date) or (ii) with respect to any Other Stock Distribution, the payment
date or transfer date therefor.


“EED Redemption Price” means the sum of (i) $110,000 per share, plus (ii) the
accrued and unpaid dividends thereon (including, if applicable as provided in
Section 4(a), dividends on such amount), whether or not declared, to the
redemption date.





--------------------------------------------------------------------------------

1 NTD: To be 10th anniversary of Original Issue Date.


7

--------------------------------------------------------------------------------



“Effective Date” means, for any Designated Stock Distribution, the payment or
distribution date or other date that value is given by the by the Corporation or
any of its subsidiaries for or with respect to any Junior Stock or Disqualified
Parity Stock of the Corporation.


“Excess Per Share Amount” means, with respect to a Designated Stock Distribution
the portion of the Per Share Distribution Amount (including up to all of the Per
Share Distribution Amount) for such Designated Stock Distribution that, when
aggregated with the Per Share Distribution Amount for all prior Designated Stock
Distributions with an Effective Date during the preceding twelve month period,
exceeds $4.00 (subject to appropriate adjustment for any stock dividend, stock
split, reverse stock split, combination or similar event affecting Common
Stock).


“Designated Stock Distribution” means (i) any Pro Rata Common Stock
Distribution, or (ii) any Other Stock Distribution.


“Other Stock Distribution” means (i) any purchase, redemption or other
acquisition or retirement for value of any Junior Stock or Disqualified Parity
Stock by the Corporation or any of its subsidiaries, (ii) any dividend or
distribution on or with respect to Common Stock by the Corporation on any basis
other than pro rata to all holders of Common Stock, or (iii) any dividend or
distribution on or with respect to Other Junior Stock or Disqualified Parity
Stock by the Corporation.


“Other Junior Stock” means all Junior Stock other than Common Stock.


“Disqualified Parity Stock” means Parity Stock the issuance of which has not
been approved by the holders of at least 50.1% of the shares of Series A
outstanding at the time of issuance of such Parity Stock.


“Per Share Distribution Amount” means (i) with respect to any Pro Rata Common
Stock Distribution, the amount of the cash payment per share of Common Stock, if
paid in cash, or  the Value of the dividend or distribution made per share of
Common Stock, if made other than in cash, or (ii) with respect to any Other
Stock Distribution, (x) the aggregate amount of cash paid by the Corporation to
all holders of Junior Stock (other than the Corporation) or Disqualified Parity
Stock (other than the Corporation) in connection therewith (or the aggregate
Value, if made other than in cash) divided by (y) the number of shares of Common
Stock outstanding on the Applicable Distribution Date (other than treasury
shares) immediately prior to giving effect to such Other Stock Distribution.


“Pro Rata Common Stock Distribution” means any dividend or distribution on or
with respect to Common Stock (other than solely in shares of such Common Stock)
by the Corporation made on a pro rata basis to all holders of Common Stock.


“Value” means, with respect to any security or other property, the fair market
value of such security or other property as determined by the Board of Directors
of the Corporation, acting in good faith.


8

--------------------------------------------------------------------------------



(c)            Payment of Redemption Price.  The redemption price for any shares
of Series A shall be payable in cash on the redemption date to the holder of
such shares against surrender of the certificate(s) evidencing such shares to
the Corporation or its agent.  Any declared but unpaid dividends payable on a
redemption date that occurs subsequent to the Dividend Record Date for a
Dividend Period shall not be paid to the holder entitled to receive the
redemption price on the redemption date, but rather shall be paid to the holder
of record of the redeemed shares on such Dividend Record Date relating to the
Dividend Payment Date as provided in Section 4 above.


(d)            Notice of Redemption.  Notice of every redemption of shares of
Series A shall be given by first class mail, postage prepaid, addressed to the
holders of record of the shares to be redeemed at their respective last
addresses appearing on the books of the Corporation.  Such mailing shall be at
least 30 days and not more than 60 days before the date fixed for redemption. 
Any notice mailed as provided in this Subsection shall be conclusively presumed
to have been duly given, whether or not the holder receives such notice, but
failure duly to give such notice by mail, or any defect in such notice or in the
mailing thereof, to any holder of shares of Series A designated for redemption
shall not affect the validity of the proceedings for the redemption of any other
shares of Series A.  Notwithstanding the foregoing, if the Series A are issued
in book-entry form through The Depository Trust Company or any other similar
facility, notice of redemption may be given to the holders of Series A at such
time and in any manner permitted by such facility.  Each notice of redemption
given to a holder shall state:  (1) the redemption date; (2) the number of
shares of Series A to be redeemed and, if less than all the shares held by such
holder are to be redeemed, the number of such shares to be redeemed from such
holder; (3) the redemption price; and (4) the place or places where certificates
for such shares are to be surrendered for payment of the redemption price. 
Notwithstanding anything to the contrary herein, upon receipt of any notice of
redemption hereunder, the holder of any share of Series A outstanding at such
time shall have five (5) Business Days to deliver to the Corporation written
notice of its election to pay some or all of the applicable exercise price with
respect to an exercise, in whole or in part, of such holder’s rights under any
warrant to purchase Common Stock of the Corporation originally issued by the
Corporation in connection with the issuance of the Series A by means of a
surrender to the Corporation of shares of the Series A in accordance with the
terms and conditions hereof and of any such warrant, and the Corporation’s right
pursuant to Section 6(a) to redeem the shares of Series A specified in such
notice of redemption shall be (x) tolled during such five (5) Business Day
period and (y) if the holder so elects to exercise such warrant and surrender
such shares of Series A, in whole or in part, automatically terminated only with
respect to such shares of Series A to be so surrendered.


(e)            Partial Redemption.  In case of any redemption of part of the
shares of Series A at the time outstanding, the shares to be redeemed shall be
selected either pro rata or in such other manner as the Corporation may
determine to be fair and equitable.  Subject to the provisions hereof, the
Corporation shall have full power and authority to prescribe the terms and
conditions upon which shares of Series A shall be redeemed from time to time. 
If fewer than all the shares represented by any certificate are redeemed, a new
certificate shall be issued representing the unredeemed shares without charge to
the holder thereof.


(f)            Effectiveness of Redemption.  If notice of redemption has been
duly given and if on or before the redemption date specified in the notice all
funds necessary for the redemption have been deposited by the Corporation, in
trust for the pro rata benefit of the holders of the shares called for
redemption, with a bank or trust company doing business in the Borough of
Manhattan, The City of New York, and having a capital and surplus of at least
$50 million and selected by the Board of Directors, so as to be and continue to
be available solely therefor, then, notwithstanding that any certificate for any
share so called for redemption has not been surrendered for cancellation, on and
after the redemption date dividends shall cease to accrue on all shares so
called for redemption, all shares so called for redemption shall no longer be
deemed outstanding and all rights with respect to such shares shall forthwith on
such redemption date cease and terminate, except only the right of the holders
thereof to receive the amount payable on such redemption from such bank or trust
company, without interest.  Any funds unclaimed at the end of three years from
the redemption date shall, to the extent permitted by law, be released to the
Corporation, after which time the holders of the shares so called for redemption
shall look only to the Corporation for payment of the redemption price of such
shares.


9

--------------------------------------------------------------------------------



Section 7.             Conversion.  Holders of Series A shares shall have no
right to exchange or convert such shares into any other securities, except in
connection with the surrender to the Corporation of shares of the Series A to
satisfy any portion of the applicable exercise price with respect to an
exercise, in whole or in part, of any warrant to purchase Common Stock of the
Corporation issued in connection with the original issuance of the Series A by
the Corporation.


Section 8.              Voting Rights.


(a)            General.  The holders of Series A shall not have any voting
rights except as set forth below or as otherwise from time to time required by
law.


(b)            Reserved.


(c)            Series A Voting Rights.  In addition to any other vote or consent
of stockholders required by law, so long as any shares of Series A are
outstanding, the vote or consent of the holders of at least 50.1% of the shares
of Series A at the time outstanding, voting in person or by proxy, either in
writing without a meeting or by vote at any meeting called for the purpose,
shall be necessary for effecting or validating any of the following, whether by
merger, consolidation or otherwise, and any of the following taken, whether by
merger, consolidation or otherwise, without such consent or vote shall be null
and void ab initio, and of no force or effect:




(i)                Authorization or Issuance of Senior Stock.  Any amendment or
alteration of the Certificate of Incorporation to (A) authorize or create, or
increase the authorized amount of, any shares of any class or series of capital
stock of the Corporation, or any issuance of any shares of any class or series
of capital stock of the Corporation (or any securities convertible into any such
capital stock), in each case, ranking senior to the Series A with respect to
either or both the payment of dividends and/or the distribution of assets on any
liquidation, dissolution or winding up of the Corporation or (B) increase the
authorized amount of Series A, or any issuance of Series A (or any securities
convertible into Series A);


(ii)             Amendment of Series A.  Any amendment, alteration or repeal of
any provision of the Certificate of Incorporation or the Bylaws so as to affect
or change the rights, preferences, privileges or powers of the Series A; or


10

--------------------------------------------------------------------------------



(iii)            Share Exchanges, Reclassifications, Mergers and
Consolidations.  Any consummation of a binding share exchange or
reclassification involving the Series A, or of a merger or consolidation of the
Corporation with another corporation or other entity, unless in each case, as a
result thereof, (x) the shares of Series A remain outstanding or, in the case of
any such merger or consolidation with respect to which the Corporation is not
the surviving or resulting entity, are converted into or exchanged for
preference securities of the surviving or resulting entity or its ultimate
parent, (y) such shares remaining outstanding or such preference securities, as
the case may be, have such rights, preferences, privileges and powers, and
limitations and restrictions thereof as are substantially identical to the
rights, preferences, privileges and powers, and limitations and restrictions of
the Series A immediately prior to such consummation; and (z) there is no other
class or series of capital stock of the Corporation (or any securities
convertible into any such capital stock) outstanding that would require the
approval of holders of Series A as provided in this Section 8(c) if the same
were to be issued by the Corporation on the date of consummation of such
exchange, reclassification, merger or consolidation (provided, that if pursuant
to such transaction the holders of Series A hold preference securities in a
surviving or resulting entity or its ultimate parent, the capital stock of such
entity or its ultimate parent, as the case may be, shall comply with the
requirements of this clause (z)).


(d)            Changes after Provision for Redemption.  No vote or consent of
the holders of Series A shall be required pursuant to Section 8(c) above if, at
or prior to the time when any such vote or consent would otherwise be required
pursuant to such Section, all outstanding shares of Series A shall have been
redeemed, or shall have been called for redemption upon proper notice and
sufficient funds shall have been deposited in trust for such redemption, in each
case pursuant to Section 6 above.


(e)            Procedures for Voting and Consents.  The rules and procedures for
calling and conducting any meeting of the holders of Series A (including,
without limitation, the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other aspect or matter with regard to such a meeting or such
consents shall be governed by any rules of the Board of Directors (or a duly
authorized committee of the Board of Directors), in its discretion, may adopt
from time to time, which rules and procedures shall conform to the requirements
of the Certificate of Incorporation, the Bylaws, and applicable law and the
rules of any national securities exchange or other trading facility on which the
Series A is listed or traded at the time.


Section 9.             Record Holders.  To the fullest extent permitted by
applicable law, the Corporation and the transfer agent for the Series A may deem
and treat the record holder of any share of Series A as the true and lawful
owner thereof for all purposes, and neither the Corporation nor such transfer
agent shall be affected by any notice to the contrary.


Section 10.          Notices.  All notices or communications in respect of
Series A shall be sufficiently given if given in writing and delivered in person
or by first class mail, postage prepaid, or if given in such other manner as may
be permitted in this Certificate of Designations, in the Certificate of
Incorporation or Bylaws or by applicable law.  Notwithstanding the foregoing, if
the Series A are issued in book-entry form through The Depository Trust Company
or any similar facility, such notices may be given to the holders of Series A in
any manner permitted by such facility.


11

--------------------------------------------------------------------------------



Section 11.          No Preemptive Rights.  No share of Series A shall have any
rights of preemption whatsoever as to any securities of the Corporation, or any
warrants, rights or options issued or granted with respect thereto, regardless
of how such securities, or such warrants, rights or options, may be designated,
issued or granted.


Section 12.          Replacement Certificates.  The Corporation shall replace
any mutilated certificate at the holder’s expense upon surrender of that
certificate to the Corporation.  The Corporation shall replace certificates that
become destroyed, stolen or lost at the holder’s expense upon delivery to the
Corporation of reasonably satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity that may be reasonably
required by the Corporation.


Section 13.         Withholding.   The Corporation and its paying agent shall be
entitled to (i) make payments to any applicable tax authority of any withholding
taxes imposed under applicable law on any payments, distributions, deemed
distributions and accruals made or arising with respect to the Series A and (ii)
fund such payments by withholding amounts otherwise payable to holders or by
withholding or selling Common Stock otherwise transferable to holders; provided,
however, that the Corporation shall (A) use commercially reasonable efforts to
provide to holders five (5) Business Days’ notice of the Corporation’s or its
paying agent’s intention to make any such withholding and, in reasonable detail,
the authority and method of calculation for the proposed withholding in order
for holders to obtain a reduction of, or relief from, such withholding from the
applicable tax authority, and (B) the Corporation shall consider in good faith
any objections from any holder to any such withholding and shall cooperate with
such holder in any efforts by such holder to obtain any reduction of, or relief
from, such withholding (including by executing and filing any forms or
certificates reasonably required to claim an available reduced rate of, or
exemption from, any such withholding). Any amounts paid to an applicable tax
authority pursuant to the provisions of this Section shall be treated as
received by the holders with respect to whom the withholding taxes were paid for
all purposes of this Certificate of Designations.


Section 14.          Surrender Rights.  In connection with the exercise of any
rights under any warrant to purchase Common Stock of the Corporation issued in
connection with the original issuance of the Series A, a holder of shares of
Series A shall have the right to pay some or all of the applicable exercise
price with respect to an exercise, in whole or in part, of such holder’s rights
under any such warrant by means of a surrender to the Corporation of the
applicable amount shares of the Series A.


Section 15.         Other Rights.  The shares of Series A shall not have any
rights, preferences, privileges or voting powers or relative, participating,
optional or other special rights, or qualifications, limitations or restrictions
thereof, other than as set forth herein or in the Certificate of Incorporation
or as provided by applicable law.


12

--------------------------------------------------------------------------------



In Witness Whereof, OCCIDENTAL PETROLEUM CORPORATION has caused this certificate
to be signed by its duly authorized officer this [___] day of [___], 20[___].



  OCCIDENTAL PETROLEUM CORPORATION          

By:

      Name:  
      Title:
 
         



13

--------------------------------------------------------------------------------



Annex B




Form of Warrant


(See attached)



--------------------------------------------------------------------------------



[FORM OF WARRANT TO PURCHASE COMMON STOCK]


THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.


THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT, DATED AS OF
APRIL 30, 2019, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND THE INVESTOR
REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE SECURITIES
REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE
WITH SAID AGREEMENT WILL BE VOID.


WARRANT No. [●]
to purchase
80,000,000
Shares of Common Stock
OCCIDENTAL PETROLEUM CORPORATION
a Delaware Corporation


Issue Date:  [●], 2019


1.            Definitions.  Unless the context otherwise requires, when used
herein the following terms shall have the meanings indicated.


“Affiliate” has the meaning ascribed to it in the Purchase Agreement.

              “Appraisal Procedure” means a procedure whereby two independent
appraisers, one chosen by the Corporation and one by the Warrantholder (or if
there is more than one Warrantholder, a majority in interest of Warrantholders),
shall mutually agree upon the determinations then the subject of appraisal. 
Each party shall deliver a notice to the other appointing its appraiser within
15 days after the Appraisal Procedure is invoked.  If within 30 days after
appointment of the two appraisers they are unable to agree upon the amount in
question, a third independent appraiser shall be chosen within 10 days
thereafter by the mutual agreement of such first two appraisers or, if such two
first appraisers fail to agree upon the appointment of a third appraiser, such
appointment shall be made by the American Arbitration Association, or any
organization successor thereto, from a panel of arbitrators having experience in
appraisal of the subject matter to be appraised.  The decision of the third
appraiser so appointed and chosen shall be given within 30 days after the
selection of such third appraiser.  If three appraisers shall be appointed and
the determination of one appraiser is disparate from the middle determination by
more than twice the amount by which the other determination is disparate from
the middle determination, then the determination of such appraiser shall be
excluded, the remaining two determinations shall be averaged and such average
shall be binding and conclusive upon the Corporation and the Warrantholder;
otherwise, the average of all three determinations shall be binding upon the
Corporation and the Warrantholder.  The costs of conducting any Appraisal
Procedure shall be borne equally by the Corporation and the Warrantholder.



--------------------------------------------------------------------------------



“Acquisition” has the meaning ascribed to it in the Purchase Agreement.


“Board of Directors” means the board of directors of the Corporation, including
any duly authorized committee thereof.


“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Corporation’s
stockholders.


“business day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.


“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.


“Charter Amendment Approval” has the meaning ascribed to it in the Purchase
Agreement.


“Common Stock” means the Corporation’s Common Stock, $0.20 par value per share.


“conversion” has the meaning set forth in Section 13(B).


“convertible securities” has the meaning set forth in Section 13(B).


“Corporation” means Occidental Petroleum Corporation, a Delaware corporation.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


“Exercise Price” means $62.50 (as such price may be adjusted from time to time
pursuant to Section 13 hereof).


“Expiration Date” means the one-year anniversary of the first date on which no
shares of Preferred Stock issued pursuant to the Purchase Agreement remain
outstanding.


“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith.  If the Warrantholder objects in writing to
the Board of Directors’ calculation of fair market value within 10 days of
receipt of written notice thereof and the Warrantholder and the Corporation are
unable to agree on fair market value during the 10-day period following the
delivery of the Warrantholder’s objection, the Appraisal Procedure may be
invoked by either party to determine Fair Market Value by delivering written
notification thereof not later than the 30th day after delivery of the
Warrantholder’s objection.


2

--------------------------------------------------------------------------------



“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder.


“Initial Number” has the meaning set forth in Section 13(B)(i).


“Market Price” means, with respect to the Common Stock, on any given day, the
last sale price, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, of the shares of
the Common Stock on the New York Stock Exchange on such day.  If the Common
Stock is not listed on the New York Stock Exchange on any date of determination,
the Market Price of the Common Stock on such date of determination means the
closing sale price as reported in the composite transactions for the principal
U.S. national or regional securities exchange on which the Common Stock is so
listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal U.S. national or regional securities exchange on
which the Common Stock is so listed or quoted, or if the Common Stock is not so
listed or quoted on a U.S. national or regional securities exchange, the last
quoted bid price for the Common Stock in the over-the-counter market as reported
by Pink Sheets LLC or a similar organization, or, if that bid price is not
available, the Market Price of the Common Stock on that date shall mean the Fair
Market Value per share as determined by the Board of Directors in reliance on an
opinion of a nationally recognized independent investment banking firm retained
by the Corporation for this purpose and certified in a resolution sent to the
Warrantholder.  For the purposes of determining the Market Price of the Common
Stock on the “trading day” preceding, on or following the occurrence of an
event, (i) that trading day shall be deemed to commence immediately after the
regular scheduled closing time of trading on the New York Stock Exchange or, if
trading is closed at an earlier time, such earlier time and (ii) that trading
day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last trading day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing price).


“NYSE Stockholder Approval” has the meaning ascribed to it in the Purchase
Agreement.


“Ordinary Cash Dividends” means a regular quarterly cash dividend, consistent
with the Corporation’s then-current dividend policy, on shares of Common Stock
out of surplus or net profits legally available therefor (determined in
accordance with generally accepted accounting principles in effect from time to
time).


3

--------------------------------------------------------------------------------



“Permitted Transactions” has the meaning set forth in Section 13(B).


“Per Share Fair Market Value” has the meaning set forth in Section 13(C).


“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.


“Preferred Stock” has the meaning set forth in Section 3(A).


“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Corporation or any Affiliate thereof pursuant to (A) any tender offer or
exchange offer subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder or (B) any other offer available to
substantially all holders of Common Stock, in the case of both (A) or (B),
whether for cash, shares of Capital Stock of the Corporation, other securities
of the Corporation, evidences of indebtedness of the Corporation or any other
Person or any other property (including, without limitation, shares of Capital
Stock, other securities or evidences of indebtedness of a subsidiary), or any
combination thereof, effected while this Warrant is outstanding.  The “effective
date” of a Pro Rata Repurchase shall mean the date of acceptance of shares for
purchase or exchange by the Corporation under any tender or exchange offer that
is a Pro Rata Repurchase or the date of purchase with respect to any Pro Rata
Repurchase that is not a tender or exchange offer.


“Purchase Agreement” means the Securities Purchase Agreement, dated as of April
30, 2019, as amended from time to time, between the Corporation and Berkshire
Hathaway Inc., including all schedules and exhibits thereto.


“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
shares of Common Stock and to own such shares of Common Stock without the
Warrantholder (or any Affiliate thereof) being in violation of applicable law,
rule or regulation, the receipt of any necessary approvals and authorizations
of, filings and registrations with, notifications to, or expiration or
termination of any applicable waiting period under, the HSR Act.


“SEC” means the U.S. Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“Shares” has the meaning set forth in Section 2.


“Warrant” means this Warrant, issued pursuant to the Purchase Agreement.


“Warrantholder” has the meaning set forth in Section 2.




“Warrant Option Value” means, with respect to the Warrant as of a date of
determination, the option value for such Warrant on such date, (a) taking into
account (i) the Warrant’s intrinsic value as of such date (calculated as the
product of the (x) the total number of Warrant Shares underlying the Warrant as
of such date and (y) the Market Price of a Warrant Share as of such date less
the Exercise Price per Warrant Share as of such date), it being understood that
the Warrant’s intrinsic value shall not be less than zero, and (ii) the time
value of such Warrant as of such date (assuming solely for purposes of
calculating Warrant Option Value that the expiration date for such Warrant is
the tenth anniversary of the date of issuance of such Warrant), and (b) assuming
that (i) the Warrant is freely transferable and (ii) no discount is applied
based on the number of Warrant Shares issuable upon exercise of such Warrant or
the market capacity for such Warrant Shares.  The Board of Directors shall
determine the Warrant Option Value as of such date of determination, acting in
good faith.  If the Warrantholder objects in writing to the Board of Directors’
calculation of Warrant Option Value within 10 days of receipt of written notice
thereof and the Warrantholder and the Corporation are unable to agree on Warrant
Option Value during the 10-day period following the delivery of the
Warrantholder’s objection, the Appraisal Procedure may be invoked by either
party to determine the Warrant Option Value (consistent with the methodology set
forth in this definition for “Warrant Option Value”) as of such date of
determination by delivering written notification thereof not later than the 30th
day after delivery of the Warrantholder’s objection.“Warrant Shares” means the
Shares issuable or issued upon exercise of this Warrant (as such number of
Shares may be adjusted from time to time pursuant to Section 13 hereof).


4

--------------------------------------------------------------------------------



2.            Number of Shares; Exercise Price.  This certifies that, for value
received, [●] or its permitted assigns (the “Warrantholder”) is entitled, upon
the terms and subject to the conditions hereinafter set forth, to acquire from
the Corporation, in whole or in part, after the receipt of the NYSE Stockholder
Approval (if required for the issuance of Warrant Shares by the Corporation upon
exercise of the Warrant), the Charter Amendment Approval (if required for the
issuance of Warrant Shares by the Corporation upon exercise of the Warrant) and
all applicable Regulatory Approvals, up to an aggregate of 80,000,000 fully paid
and nonassessable shares of Common Stock (as such number of Shares may be
adjusted from time to time pursuant to Section 13 hereof), at a purchase price
per share of Common Stock equal to the Exercise Price, provided, however, after
the receipt of the NYSE Stockholder Approval (if required for the issuance of
Warrant Shares by the Corporation upon exercise of the Warrant) and the Charter
Amendment Approval (if required for the issuance of Warrant Shares by the
Corporation upon exercise of the Warrant), if the Warrantholder provides a
certificate in a form satisfactory to the Corporation representing that
Warrantholder is acquiring such shares of Common Stock in reliance upon an
application exemption, including, without limitation, the exemption provided in
Section 802.9 or Section 802.64, of the rules promulgated under the HSR Act, the
Warrantholder may exercise such Warrants without filing any notification and
report forms under the HSR Act.  The number of shares of Common Stock (the
“Shares”) and the Exercise Price are subject to adjustment as provided herein,
and all references to “Common Stock,” “Shares” and “Exercise Price” herein shall
be deemed to include any such adjustment or series of adjustments.


3.            Exercise of Warrant; Term.


(A)            Subject to Section 2, to the extent permitted by applicable laws
and regulations, the right to purchase the Shares represented by this Warrant is
exercisable, in whole or in part by the Warrantholder, at any time or from time
to time after the execution and delivery of this Warrant by the Corporation on
the date hereof, but in no event later than 5:00 p.m., New York City time, on
the Expiration Date, by (i) the surrender of this Warrant and Notice of Exercise
or Sale annexed hereto, duly completed and executed on behalf of the
Warrantholder, at the principal executive office of the Corporation located at 5
Greenway Plaza, Suite 110, Houston, Texas 77046 (or such other office or agency
of the Corporation in the United States as it may designate by notice in writing
to the Warrantholder at the address of the Warrantholder appearing on the books
of the Corporation), and (ii) payment of the Exercise Price for the Shares
thereby purchased at the election of the Warrantholder by (a) tendering in cash,
by certified or cashier’s check payable to the order of the Corporation, or by
wire transfer of immediately available funds to an account designated by the
Corporation and/or (b) the surrender to the Corporation of shares of the
Corporation’s Cumulative Perpetual Preferred Stock, Series A (“Preferred
Stock”), valued for purposes of payment of the Exercise Price at the per share
sum of (x) $100,000 per share of Preferred Stock and (y) the amount of any
accrued and unpaid dividends on each of such surrendered shares of Preferred
Stock (including all past due dividends) with such accrual computed from the
last dividend payment date through the applicable exercise date of this Warrant.


5

--------------------------------------------------------------------------------



(B)        (i) Notwithstanding anything in this Warrant to the contrary, if the
NYSE Stockholder Approval and/or the Charter Amendment Approval are required for
the issuance of Warrant Shares by the Corporation upon exercise of the Warrant,
then unless and until such required approvals have been received, the
Warrantholder shall not be permitted to exercise this Warrant for Shares as set
forth in this Section 3, but rather in lieu thereof shall be permitted to sell
this Warrant to the Corporation, in whole or in part, by the surrender of this
Warrant and Notice of Exercise or Sale annexed hereto as set forth in Section
3(A)(i) above, for a cash purchase price equal to the Warrant Option Value (in
the case of a sale of the entire Warrant) or for a cash purchase price equal to
a pro rata portion of Warrant Option Value based on the percentage of the
Warrant being sold (in the case of a partial sale of the Warrant), in each case
as of the date the Warrantholder delivers to the Corporation such Notice of
Exercise or Sale, and any cash payment due from the Corporation pursuant to this
clause (i) shall be made by the Corporation not later than 30 days after the
determination of Warrant Option Value; provided, that the Warrantholder shall
not be permitted to sell this Warrant to the Corporation as set forth in this
Section 3(B)(i), in whole or in part, prior to the 30th day following the first
annual meeting of the Corporation following the issuance of this Warrant.


    (ii) Notwithstanding anything in this Warrant to the contrary, (a) the
Warrantholder hereby acknowledges and agrees that its exercise of this Warrant
for Shares is subject to the condition that the Warrantholder will have first
received any applicable Regulatory Approvals, and (b) in the event that the
Warrantholder is required to receive any applicable Regulatory Approval in order
to exercise this Warrant for Shares and to own such Shares without the
Warrantholder being in violation of applicable law, rule or regulation and such
Regulatory Approval cannot be obtained within 180 days after the filing of the
applicable premerger notification and report forms by the Warrantholder for any
reason other than the failure of the Warrantholder to use its commercially
reasonable efforts to obtain such approval, then the Warrantholder shall be
permitted, in lieu of exercising this Warrant for Shares as set forth in this
Section 3, to sell this Warrant to the Corporation, in whole or in part, by the
surrender of this Warrant and Notice of Exercise or Sale annexed hereto as set
forth in Section 3(A)(i) above, for a cash purchase price per Warrant Share
underlying the portion of the Warrant being sold equal to the Market Price per
Warrant Share less the Exercise Price per Warrant Share as of the date the
Warrantholder delivers to the Corporation such Notice of Exercise or Sale, and
any cash payment due from the Corporation pursuant to this Section 3(b)(ii)
shall be made by the Corporation not later than 30 days after the determination
of Market Price per Warrant Share.  Notwithstanding the foregoing or any other
provision of this Warrant or the Purchase Agreement to the contrary, in no event
shall the Warrantholder be required to agree to (and, for clarity, none of the
following shall be deemed to be commercially reasonable) (1) any prohibition of
or limitation on the ownership or operation by the Warrantholder, any of its
Affiliates, or any of its or their respective subsidiaries, of any portion of
their respective businesses or assets, (2) divest, hold separate or otherwise
dispose of any portion of its, its Affiliates’, or any of its or their
respective subsidiaries’ respective businesses or assets, (3) any limitation on
the ability of the Warrantholder, any of its Affiliates, or any of its or their
respective subsidiaries, as the case may be, to acquire or hold, or exercise
full rights of ownership of, the Warrant, the Warrant Shares, the Shares, or the
Preferred Stock, or (4) any other limitation on the Warrantholder’s, any of its
Affiliates’, or any of its or their respective subsidiaries’ ability to
effectively control their respective businesses or operations or any assets
thereof.


6

--------------------------------------------------------------------------------



(C)            If the Warrantholder does not exercise this Warrant in its
entirety or does not sell this Warrant in its entirety, as the case may be, the
Warrantholder will be entitled to receive from the Corporation within a
reasonable time, and in any event not exceeding three business days, a new
warrant in substantially identical form for the purchase of that number of
Shares equal to the difference between the number of Shares subject to this
Warrant and the number of Shares as to which this Warrant is so exercised (in
the case of a Warrant exercise) or a new warrant representing the portion of the
Warrant that was not sold (in the case of a Warrant sale).  Notwithstanding
anything in this Warrant to the contrary, the Warrantholder hereby acknowledges
and agrees that its exercise of this Warrant for Shares is subject to the
conditions that the NYSE Stockholder Approval (if required for the issuance of
Warrant Shares by the Corporation upon exercise of the Warrant) and the Charter
Amendment Approval (if required for the issuance of Warrant Shares by the
Corporation upon exercise of the Warrant) have been received.


4.            Issuance of Shares; Authorization; Listing.  Certificates for
Shares issued upon exercise of this Warrant will be issued in such name or names
as the Warrantholder may designate and will be delivered to such named Person or
Persons within a reasonable time, not to exceed three business days after the
date on which this Warrant has been duly exercised in accordance with the terms
of this Warrant.  The Corporation hereby represents and warrants that any Shares
issued upon the exercise of this Warrant in accordance with the provisions of
Section 3(A) will be duly and validly authorized and issued, fully paid and
nonassessable and free from all taxes, liens and charges (other than liens or
charges created by the Warrantholder, except as otherwise provided herein,
income and franchise taxes incurred in connection with the exercise of the
Warrant or taxes in respect of any transfer occurring contemporaneously
therewith).  The Corporation agrees that the Shares so issued will be deemed to
have been issued to the Warrantholder as of the close of business on the date on
which this Warrant and payment of the Exercise Price are delivered to the
Corporation in accordance with the terms of this Warrant, notwithstanding that
the stock transfer books of the Corporation may then be closed or certificates
representing such Shares may not be actually delivered on such date.  Subject to
receipt of the NYSE Stockholder Approval (if required for the issuance of
Warrant Shares by the Corporation upon exercise of the Warrant) and the Charter
Amendment Approval (if required for the issuance of Warrant Shares by the
Corporation upon exercise of the Warrant), (x) the Corporation shall at all
times reserve and keep available, out of its authorized but unissued Common
Stock, solely for the purpose of providing for the exercise of this Warrant, the
aggregate number of shares of Common Stock as shall from time to time be
sufficient to effect the exercise of the rights under this Warrant, and (y) if
at any time the number of authorized but unissued shares of Common Stock shall
not be sufficient for purposes of the exercise of this Warrant in accordance
with its terms, without limitation of such other remedies as may be available to
the Warrantholder, the Corporation shall immediately take all corporate action
necessary to increase its authorized and unissued shares of Common Stock to a
number of shares as shall be sufficient for such purposes.  The Corporation will
(A) procure, at its sole expense, the listing of the Shares issuable upon
exercise of this Warrant, subject to issuance or notice of issuance, on all
principal stock exchanges on which the Common Stock is then listed or traded and
(B) maintain such listings of such Shares at all times after issuance.  The
Corporation will use reasonable best efforts to ensure that the Shares may be
issued without violation of any applicable law or regulation or of any
requirement of any securities exchange on which the Shares are listed or
traded.  The Corporation and the Warrantholder will reasonably cooperate to take
such other actions as are necessary to obtain (i) any Regulatory Approvals
applicable to Warrantholder’s exercise of its rights hereunder, including with
respect to the issuance or acquisition of the Shares and (ii) any regulatory
approvals applicable to the Corporation solely as a result of the issuance of
the Shares.  Before taking any action that would cause an adjustment pursuant to
Section 13 to reduce the Exercise Price below the then par value (if any) of the
Common Stock, the Corporation shall take any and all corporate action that may,
in the opinion of its counsel, be necessary in order that the Corporation may
validly and legally issue fully paid and non-assessable shares of Common Stock
at the Exercise Price as so adjusted.


7

--------------------------------------------------------------------------------



5.            No Fractional Shares or Scrip.  No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of this
Warrant.  In lieu of any fractional Share to which the Warrantholder would
otherwise be entitled, the Warrantholder shall be entitled to receive a cash
payment equal to the Market Price of the Common Stock on the last trading day
preceding the date of exercise less the Exercise Price for such fractional
share.


6.            No Rights as Stockholders; Transfer Books.  This Warrant does not
entitle the Warrantholder to any voting rights or other rights as a stockholder
of the Corporation prior to the date of exercise hereof.  The Corporation will
at no time close its transfer books against transfer of this Warrant in any
manner that interferes with the timely exercise of this Warrant.


7.            Charges, Taxes and Expenses.  Issuance of certificates for Shares
to the Warrantholder upon the exercise of this Warrant shall be made without
charge to the Warrantholder for any issue or transfer tax or other incidental
expense in respect of  the issuance of such certificates, all of which taxes and
expenses shall be paid by the Corporation.


8

--------------------------------------------------------------------------------



8.            Transfer/Assignment.


(A)        Subject to compliance with clauses (B) and (C) of this Section 8,
this Warrant and all rights hereunder are transferable, in whole or in part,
upon the books of the Corporation by the registered holder hereof in person or
by duly authorized attorney, and a new warrant shall be made and delivered by
the Corporation, of the same tenor and date as this Warrant but registered in
the name of one or more transferees, upon surrender of this Warrant, duly
endorsed, to the office or agency of the Corporation described in Section 3(A). 
All expenses (other than stock transfer taxes) and other charges payable in
connection with the preparation, execution and delivery of the new warrants
pursuant to this Section 8 shall be paid by the Corporation.


(B)        Notwithstanding the foregoing, this Warrant and any rights hereunder,
and any Shares issued upon exercise of this Warrant, shall be subject to the
applicable restrictions as set forth in Section 4.3 of the Purchase Agreement.


(C)        If and for so long as required by the Purchase Agreement, this
Warrant shall contain a legend as set forth in Section 4.5 of the Purchase
Agreement.


9.            Exchange and Registry of Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the Warrantholder to the Corporation, for a new
warrant or warrants of like tenor and representing the right to purchase the
same aggregate number of Shares.  The Corporation shall maintain a registry
showing the name and address of the Warrantholder as the registered holder of
this Warrant.  This Warrant may be surrendered for exchange, exercise, or sale,
in accordance with its terms, at the office of the Corporation, and the
Corporation shall be entitled to rely in all respects, prior to written notice
to the contrary, upon such registry.


10.         Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
the Corporation of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Corporation, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Corporation shall make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and representing the right to purchase the same aggregate
number of Shares as provided for in such lost, stolen, destroyed or mutilated
Warrant.


11.         Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then such action may be taken or such right
may be exercised on the next succeeding day that is a business day.


12.         Rule 144 Information.  The Corporation covenants that it will use
its reasonable best efforts to timely file all reports and other documents
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations promulgated by the SEC thereunder (or, if the Corporation
is not required to file such reports, it will, upon the request of any
Warrantholder, make publicly available such information as necessary to permit
sales pursuant to Rule 144 or Regulation S under the Securities Act), and it
will use reasonable best efforts to take such further action as any
Warrantholder may reasonably request, in each case to the extent required from
time to time prior to the second anniversary of the Expiration Date to enable
such holder to, if permitted by the terms of this Warrant and the Purchase
Agreement, sell this Warrant or any Shares without registration under the
Securities Act within the limitation of the exemptions provided by (A) Rule 144
or Regulation S under the Securities Act, as such rules may be amended from time
to time, or (B) any successor rule or regulation hereafter adopted by the SEC. 
Upon the written request of any Warrantholder, the Corporation will deliver to
such Warrantholder a written statement that it has complied with such
requirements.


9

--------------------------------------------------------------------------------



13.         Adjustments and Other Rights.  The Exercise Price and the number of
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 13 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 13 so as to result in
duplication:


(A)        Stock Splits, Subdivisions, Reclassifications or Combinations.  If
the Corporation shall (i) declare and pay a dividend or make a distribution on
its Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, the number of Shares issuable upon exercise of this Warrant at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be
proportionately adjusted so that the Warrantholder after such date shall be
entitled to purchase the number of shares of Common Stock that such holder would
have owned or been entitled to receive in respect of the shares of Common Stock
subject to this Warrant after such date had this Warrant been exercised
immediately prior to such date.  In such event, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such subdivision, combination or reclassification shall be adjusted to
the number obtained by dividing (x) the product of (1) the number of Shares
issuable upon the exercise of this Warrant before such adjustment and (2) the
Exercise Price in effect immediately prior to the record or effective date, as
the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.


(B)        Certain Issuances of Common Shares or Convertible Securities.  If the
Corporation shall issue shares of Common Stock (or rights or warrants or other
securities exercisable or convertible into or exchangeable (collectively, a
“conversion”) for shares of Common Stock (collectively, “convertible
securities”)) (other than in Permitted Transactions or a transaction to which
subsection (A) of this Section 13 is applicable) without consideration or at a
consideration per share (or having a conversion price per share) that is less
than 95% of the Market Price on the last trading day preceding the date of the
agreement on pricing such shares (or such convertible securities) then, in such
event:


10

--------------------------------------------------------------------------------



      (i)            the number of Shares issuable upon the exercise of this
Warrant immediately prior to the date of the agreement on pricing of such shares
(or of such convertible securities) (the “Initial Number”) shall be increased to
the number obtained by multiplying the Initial Number by a fraction (a) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
of the Corporation outstanding on such date and (y) the number of additional
shares of Common Stock issued (or into which convertible securities may be
exercised or convert) and (b) the denominator of which shall be the sum of (x)
the number of shares of Common Stock outstanding on such date and (y) the number
of shares of Common Stock that the aggregate consideration receivable by the
Corporation for the total number of shares of Common Stock so issued (or into
which convertible securities may be exercised or convert) would purchase at the
Market Price on the last trading day preceding the date of the agreement on
pricing such shares (or such convertible securities); and


      (ii)            the Exercise Price payable upon exercise of the Warrant
shall be adjusted by multiplying such Exercise Price in effect immediately prior
to the date of the agreement on pricing of such shares (or of such convertible
securities) by a fraction, the numerator of which shall be the number of shares
of Common Stock issuable upon exercise of this Warrant prior to such date and
the denominator of which shall be the number of shares of Common Stock issuable
upon exercise of this Warrant immediately after the adjustment described in
clause (B)(i) above.


For purposes of the foregoing, the aggregate consideration receivable by the
Corporation in connection with the issuance of such shares of Common Stock or
convertible securities shall be deemed to be equal to the sum of the net
offering price (after deduction of any related expenses payable to third
parties) of all such securities plus the minimum aggregate amount, if any,
payable upon exercise or conversion of any such convertible securities into
shares of Common Stock; and “Permitted Transactions” shall include issuances (1)
as consideration for or to fund the acquisition by the Corporation of businesses
and/or assets constituting a significant part of a business (including, without
limitation, the Acquisition), (2) in connection with employee benefit plans and
compensation related arrangements of the Corporation approved by the Board of
Directors, and (3) in connection with a broadly marketed offering and sale of
Common Stock or convertible securities for cash conducted by the Corporation on
a basis consistent with large public companies similar to the Corporation in
their own capital raising transactions.  Any adjustment made pursuant to this
Section 13(B) shall become effective immediately upon the date of such issuance.


(C)        Other Distributions.  In case the Corporation shall fix a record date
for the making of a distribution to all holders of shares of its Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding (x) Ordinary Cash Dividends and (y) dividends of its Common Stock and
other dividends or distributions referred to in Section 13(A)), in each such
case, the Exercise Price in effect prior to such record date shall be reduced
immediately thereafter to the price determined by multiplying the Exercise Price
in effect immediately prior to the reduction by the quotient of (i) the Market
Price of the Common Stock on the last trading day preceding the first date on
which the Common Stock trades regular way on the New York Stock Exchange without
the right to receive such distribution, minus the amount of cash or the Fair
Market Value of the securities, evidences of indebtedness, assets, rights or
warrants to be so distributed in respect of one share of Common Stock (the “Per
Share Fair Market Value”) divided by (ii) such Market Price on such date
specified in clause (i); such adjustment shall be made successively whenever
such a record date is fixed.  In such event, the number of Shares issuable upon
the exercise of this Warrant shall be increased to the number obtained by
dividing (x) the product of (1) the number of Shares issuable upon the exercise
of this Warrant before such adjustment, and (2) the Exercise Price in effect
immediately prior to the distribution giving rise to this adjustment by (y) the
new Exercise Price determined in accordance with the immediately preceding
sentence.  In the case of adjustment for a cash dividend that is, or is
coincident with, a regular quarterly dividend, the Per Share Fair Market Value
shall be reduced by the per share amount of the portion of the cash dividend
that would constitute an Ordinary Cash Dividend.  In the event that such
distribution is not so made, the Exercise Price and the number of Shares
issuable upon exercise of this Warrant then in effect shall be readjusted,
effective as of the date when the Board of Directors determines not to
distribute such shares, evidences of indebtedness, assets, rights, cash or
warrants, as the case may be, to the Exercise Price that would then be in effect
and the number of Shares that would then be issuable upon exercise of this
Warrant if such record date had not been fixed.


11

--------------------------------------------------------------------------------



(D)        Certain Repurchases of Common Stock.  In case the Corporation effects
a Pro Rata Repurchase of Common Stock, then the Exercise Price shall be adjusted
to the price determined by multiplying the Exercise Price in effect immediately
prior to the effective date of such Pro Rata Repurchase by a fraction of which
the numerator shall be (i) the product of (x) the number of shares of Common
Stock outstanding immediately before such Pro Rata Repurchase and (y) the Market
Price of a share of Common Stock on the trading day immediately preceding the
first public announcement by the Corporation or any of its Affiliates of the
intent to effect such Pro Rata Repurchase, minus (ii) the aggregate purchase
price of the Pro Rata Repurchase, and of which the denominator shall be the
product of (x) the number of shares of Common Stock outstanding immediately
prior to such Pro Rata Repurchase minus the number of shares of Common Stock so
repurchased and (y) the Market Price per share of Common Stock on the trading
day immediately preceding the first public announcement by the Corporation or
any of its Affiliates of the intent to effect such Pro Rata Repurchase.  In such
event, the number of shares of Common Stock issuable upon the exercise of this
Warrant shall be adjusted to the number obtained by dividing (a) the product of
(1) the number of Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Exercise Price in effect immediately prior to the Pro
Rata Repurchase giving rise to this adjustment by (b) the new Exercise Price
determined in accordance with the immediately preceding sentence.


(E)        Business Combinations.  In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 13(A)), the Warrantholder’s right to receive Shares upon
exercise of this Warrant shall be converted into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) that the Common Stock issuable (at the time of such Business
Combination or reclassification) upon exercise of this Warrant immediately prior
to such Business Combination or reclassification would have been entitled to
receive upon consummation of such Business Combination or reclassification; and
in any such case, if necessary, the provisions set forth herein with respect to
the rights and interests thereafter of the Warrantholder shall be appropriately
adjusted so as to be applicable, as nearly as may reasonably be achievable, to
the Warrantholder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph.  In
determining the kind and amount of stock, securities or the property receivable
upon exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the Warrantholder shall have the right to make a similar
election (including, without limitation, being subject to similar proration
constraints) upon exercise of this Warrant with respect to the number of shares
of stock or other securities or property that the Warrantholder will receive
upon exercise of this Warrant.


12

--------------------------------------------------------------------------------



(F)         Rounding of Calculations; Minimum Adjustments.  All calculations
under this Section 13 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 13 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment that, together with such
amount and any other amount or amounts so carried forward, shall aggregate $0.01
or 1/10th of a share of Common Stock, or more.


(G)        Timing of Issuance of Additional Common Stock Upon Certain
Adjustments.  In any case in which the provisions of this Section 13 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Corporation may defer until the occurrence of such event
(i) issuing to the Warrantholder of this Warrant exercised after such record
date and before the occurrence of such event the additional shares of Common
Stock issuable upon such exercise by reason of the adjustment required by such
event over and above the shares of Common Stock issuable upon such exercise
before giving effect to such adjustment and (ii) paying to such Warrantholder
any amount of cash in lieu of a fractional share of Common Stock; provided,
however, that the Corporation upon request shall deliver to such Warrantholder a
due bill or other appropriate instrument evidencing such Warrantholder’s right
to receive such additional shares, and such cash, upon the occurrence of the
event requiring such adjustment.


(H)        Statement Regarding Adjustments.  Whenever the Exercise Price or the
number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 13, the Corporation shall forthwith file at the principal
office of the Corporation a statement showing in reasonable detail the facts
requiring such adjustment and the Exercise Price that shall be in effect and the
number of Shares into which this Warrant shall be exercisable after such
adjustment, and the Corporation shall also cause a copy of such statement to be
sent by a nationally recognized next day courier service (with a copy sent
concurrently by e-mail) to each Warrantholder at the mailing and e-mail
addresses appearing in the Corporation’s records (which initially shall be as
set forth in Section 17 hereof).


13

--------------------------------------------------------------------------------



(I)            Notice of Adjustment Event.  In the event that the Corporation
shall propose to take any action of the type described in this Section 13 (but
only if the action of the type described in this Section 13 would result in an
adjustment in the Exercise Price or the number of Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Corporation shall give notice to the
Warrantholder, in the manner set forth in Section 13(H), which notice shall
specify the record date, if any, with respect to any such action and the
approximate date on which such action is to take place.  Such notice shall also
set forth the facts with respect thereto as shall be reasonably necessary to
indicate the effect on the Exercise Price and the number, kind or class of
shares or other securities or property that shall be deliverable upon exercise
of this Warrant.  In the case of any action that would require the fixing of a
record date, such notice shall be given at least 10 days prior to the date so
fixed, and in case of all other action, such notice shall be given at least 15
days prior to the taking of such proposed action.  Failure to give such notice,
or any defect therein, shall not affect the legality or validity of any such
action.


(J)          Proceedings Prior to Any Action Requiring Adjustment.  As a
condition precedent to the taking of any action that would require an adjustment
pursuant to this Section 13, the Corporation shall take any action that may be
necessary, including obtaining regulatory, New York Stock Exchange or
stockholder approvals or exemptions, in order that the Corporation may
thereafter validly and legally issue as fully paid and nonassessable all shares
of Common Stock that the Warrantholder is entitled to receive upon exercise of
this Warrant pursuant to this Section 13.


(K)        Adjustment Rules.  Any adjustments pursuant to this Section 13 shall
be made successively whenever an event referred to herein shall occur.  If an
adjustment in Exercise Price made hereunder would reduce the Exercise Price to
an amount below the par value of the Common Stock, then such adjustment in the
Exercise Price made hereunder shall reduce the Exercise Price to the par value
of the Common Stock and then, upon the Corporation’s satisfaction of its
obligations under Section 4 hereof, to such lower par value as may then be
established.


14.         Governing Law.  This Warrant will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State.  Each of the parties hereto
agrees (a) to submit to the non-exclusive personal jurisdiction of the State or
Federal courts in the Borough of Manhattan, The City of New York, (b) that
non-exclusive jurisdiction and venue shall lie in the State or Federal courts in
the State of New York, and (c) that notice may be served upon such party at the
address and in the manner set forth for such party in Section 17 hereof.  To the
extent permitted by applicable law, each of the parties hereto hereby
unconditionally waives trial by jury in any legal action or proceeding relating
to the Transaction Documents (as defined in the Purchase Agreement) or the
transactions contemplated hereby or thereby.


14

--------------------------------------------------------------------------------



15.         Binding Effect.  This Warrant shall be binding upon any successors
or assigns of the Corporation.


16.         Amendments.  This Warrant may be amended and the observance of any
term of this Warrant may be waived only with the written consent of the
Corporation and the Warrantholder.


17.         Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally upon
confirmation of receipt, or (b) on the second business day following the date of
dispatch if delivered by a nationally recognized next day courier service, in
each case with a copy sent concurrently by e-mail.  All notices hereunder shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by the party to receive such notice.


  If to the Corporation, to:
     
Occidental Petroleum Corporation
 
5 Greenway Plaza, Suite 110
 
Houston, Texas 77046
 
Attention:      Marcia E. Backus
 
E-mail:              Marcia_E._Backus@oxy.com




 
with a copy to (which copy alone shall not constitute notice):
     
Cravath, Swaine & Moore LLP
 
Worldwide Plaza
 
825 Eighth Avenue New York, New York 10019
     
Attention:      Faiza J. Saeed and Andrew J. Pitts
 
E-mail:              fsaeed@cravath.com / apitts@cravath.com




 
If to the Warrantholder, to:
     
Berkshire Hathaway Inc.
 
3555 Farnam Street
 
Omaha, Nebraska 68131
 
Attention:      Marc D. Hamburg
 
E-mail:              mdhamburg@BRKA.com




 
with a copy to (which copy alone shall not constitute notice):
     
Munger, Tolles & Olson LLP
 
350 South Grand Ave.
 
Los Angeles, California 90071
 
Attention:      Mark H. Kim and Judith T. Kitano
 
E-mail:              mark.kim@mto.com / judith.kitano@mto.com





15

--------------------------------------------------------------------------------



18.            Entire Agreement.  This Warrant and the forms attached hereto,
and the Purchase Agreement (and the other documents referenced in Section 5.8 of
the Purchase Agreement), contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
arrangements or undertakings with respect thereto.


[Remainder of page intentionally left blank]




16

--------------------------------------------------------------------------------


[Form of Notice of Exercise or Sale]


Date: [●]


TO:                Occidental Petroleum Corporation


RE:                Election to Purchase Common Stock or Sell Warrant


The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant or, in accordance with Section
3(B), to sell this Warrant, in whole or in part.  If exercising this Warrant for
shares of Common Stock, the undersigned, in accordance with Section 3(A) of the
Warrant, hereby agrees to pay the aggregate Exercise Price for such shares of
Common Stock as set forth below for the type of consideration as set forth
below.  A new warrant evidencing the remaining shares of Common Stock covered by
such Warrant, but not yet subscribed for and purchased, if any, or the portion
of the Warrant not being sold, if any, should be issued in the name of the
Holder set forth below.






If this Warrant is being exercised for shares of Common Stock:


Number of Shares of Common Stock: [●]


Aggregate Exercise Price: [●]


Type of Consideration for Aggregate Exercise Price: [●]


If this Warrant is being sold:


Percentage of Warrant to be Sold (up to 100%): [●]







 
Holder:    
             
By:    
             
Name:    
             
Title:    
   



17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
by a duly authorized officer.



Dated:  [●], 2019
            OCCIDENTAL PETROLEUM CORPORATION          

By:
 
      Name:         Title:                       Attest:             By:        
Name:         Title:    









[Signature Page to Warrant]



--------------------------------------------------------------------------------

Annex C




Form of Registration Rights Agreement


(See attached)



--------------------------------------------------------------------------------









FORM OF


REGISTRATION RIGHTS AGREEMENT


by and between


Occidental Petroleum Corporation


and


Berkshire Hathaway Inc.


Dated as of [●], 2019





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section 1.  Certain Definitions
1
   
Section 2.  Demand Registration
4
   
Section 3.  Piggyback Registrations
6
   
Section 4.  S-3 Shelf Registration
8
   
Section 5.  Suspension Periods
9
   
Section 6.  Holdback Agreements
10
   
Section 7.  Registration Procedures
11
   
Section 8.  Registration Expenses
15
   
Section 9.  Indemnification
15
   
Section 10.  Securities Act Restrictions
17
   
Section 11.  Transfers of Rights
18
   
Section 12.  Miscellaneous
18



i

--------------------------------------------------------------------------------



THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into
as of [●], 2019, by and between Occidental Petroleum Corporation, a Delaware
corporation (the “Company”), and Berkshire Hathaway Inc., a Delaware corporation
(the “Investor”).


WHEREAS, the Company and the Investor are parties to a Securities Purchase
Agreement, dated April 30, 2019 (the “Purchase Agreement”) pursuant to which the
Investor is purchasing from the Company 100,000 shares of its Cumulative
Perpetual Preferred Stock, Series A, liquidation preference amount $100,000 per
share (the “Preferred Stock”) and a warrant (the “Warrant”) to purchase up to
80,000,000 shares of its voting common stock, par value $0.20 per share, subject
to adjustment as provided in such Warrant (the “Common Stock”);


WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the parties desire to enter into this Agreement in order
to create certain registration rights for the Investor as set forth below;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valid consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:


Section 1.             Certain Definitions.


In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:


“Affiliate” of any Person means any other Person which directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling,” “controlled” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.


“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.


“beneficially own” means, with respect to any Person, securities of which such
Person or any of such Person’s Affiliates, directly or indirectly, has
“beneficial ownership” as determined pursuant to Rule 13d-3 and Rule 13d-5 of
the Exchange Act, including securities beneficially owned by others with whom
such Person or any of its Affiliates has agreed to act together for the purpose
of acquiring, holding, voting or disposing of such securities; provided that a
Person shall not be deemed to “beneficially own” (i) securities tendered
pursuant to a tender or exchange offer made by such Person or any of such
Person’s Affiliates until such tendered securities are accepted for payment,
purchase or exchange, (ii) any security as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (a) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the



--------------------------------------------------------------------------------



applicable provisions of the Exchange Act, and (b) is not also then reportable
by such Person on Schedule 13D under the Exchange Act (or any comparable or
successor report). Without limiting the foregoing, a Person shall be deemed to
be the beneficial owner of all Registrable Shares owned of record by any
majority-owned subsidiary of such Person.


“Common Stock” has the meaning set forth in the first Recital hereto.


“Company” has the meaning set forth in the introductory paragraph.


“Demand Registration” has the meaning set forth in Section 2(a).


“Demand Registration Statement” has the meaning set forth in Section 2(a).


“Exchange Act” means the Securities Exchange Act of 1934.


“Exercise Shares” means the shares of Common Stock acquired by the Investor upon
exercise of the Warrant.


“FINRA” means the Financial Industry Regulatory Authority, Inc. or any successor
organization.


“Form S-3” means a registration statement on Form S-3 under the Securities Act
or such successor forms thereto permitting registration of securities under the
Securities Act.


“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.


“Holdback Agreement” has the meaning set forth in Section 6.


“Holdback Period” has the meaning set forth in Section 6.


“Investor” means the Person named as such in the first paragraph of this
Agreement. References herein to the Investor shall apply to Permitted
Transferees who become Investors pursuant to Section 11, provided that for
purposes of all thresholds and limitations herein, the actions of the Permitted
Transferees shall be aggregated.


“Minimum Amount” means $1,000,000,000.


“Permitted Transferee” means any direct or indirect subsidiary of the Investor
where the Investor beneficially owns at least 80% of the equity interests
(measured by both voting rights and value) of such subsidiary.


“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, Governmental Entity or any
other entity.


“Piggyback Registration” has the meaning set forth in Section 3(a).


2

--------------------------------------------------------------------------------



“Preferred Stock” has the meaning set forth in the first Recital hereto.


“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Shares, as
amended or supplemented and including all material incorporated by reference in
such prospectus or prospectuses.


“Purchase Agreement” means the agreement specified in the first Recital hereto,
as such agreement may be amended from time to time.


“Registrable Shares” means, at any time, (i) the Exercise Shares, and (ii) any
securities issued by the Company after the date hereof in respect of the
Exercise Shares by way of a share dividend or share split or in connection with
a combination of shares, recapitalization, merger, consolidation or other
reorganization, but excluding (iii) any and all Exercise Shares and other
securities referred to in clauses (i) and (ii) that at any time after the date
hereof (a) have been sold pursuant to an effective registration statement or
Rule 144 under the Securities Act, (b) have been sold in a transaction where a
subsequent public distribution of such securities would not require registration
under the Securities Act, (c) are eligible for sale pursuant to Rule 144 under
the Securities Act without limitation thereunder on volume or manner of sale,
(d) are not outstanding or (e) have been transferred in violation of Section 10
hereof or the provisions of the Purchase Agreement or to a Person that does not
become an Investor pursuant to Section 11 hereof (or any combination of clauses
(a), (b), (c), (d) and (e)). It is understood and agreed that, once a security
of the kind described in clause (i) or (ii) above becomes a security of the kind
described in clause (iii) above, such security shall cease to be a Registrable
Share for all purposes of this Agreement and the Company’s obligations regarding
Registrable Shares hereunder shall cease to apply with respect to such security.


“Registration Expenses” has the meaning set forth in Section 8(a).


“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Shares pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all documents incorporated by reference in such Registration Statement.


“S-3 Shelf Registration” has the meaning set forth in Section 4(a).


“S-3 Shelf Registration Statement” has the meaning set forth in Section 4(a).


“SEC” means the Securities and Exchange Commission or any successor agency.


“Securities Act” means the Securities Act of 1933.


“Shares” means any shares of Common Stock. If at any time Registrable Shares
include securities of the Company other than Common Stock, then, when referring
to Shares other than Registrable Shares, “Shares” shall include the class or
classes of such other securities of the Company.


3

--------------------------------------------------------------------------------



“Shelf Takedown” has the meaning set forth in Section 4(b).


“Suspension Period” has the meaning set forth in Section 5(a).


“Termination Date” means the first date on which there are no Registrable Shares
or there is no Investor.


“Third Party Holdback Period” means any Holdback Period imposed on the Investor
pursuant to Section 6 in respect of an underwritten offering of Shares in which
(i) the Investor elected not to participate or (ii) the Investor’s participation
was reduced or eliminated pursuant to Section 3(b) or 3(c).


“underwritten offering” means a registered offering in which securities of the
Company are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public, and “underwritten Shelf Takedown” means an
underwritten offering effected pursuant to an S-3 Shelf Registration.


“Warrant” has the meaning set forth in the first Recital hereto.


In addition to the above definitions, unless the context requires otherwise:


(i)            any reference to any statute, regulation, rule or form as of any
time shall mean such statute, regulation, rule or form as amended or modified
and shall also include any successor statute, regulation, rule or form from time
to time;


(ii)            “including” shall be construed as inclusive without limitation,
in each case notwithstanding the absence of any express statement to such
effect, or the presence of such express statement in some contexts and not in
others;


(iii)            references to “Section” are references to Sections of this
Agreement;


(iv)            words such as “herein”, “hereof”, “hereinafter” and “hereby”
when used in this Agreement refer to this Agreement as a whole;


(v)            references to “business day” mean any day except Saturday, Sunday
and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York generally are authorized or required by
law or other governmental action to close; and


(vi)            the symbol “$” means U.S. dollars.


Section 2.             Demand Registration.


(a)            Right to Request Registration. Subject to the provisions hereof,
until the Termination Date, the Investor may at any time request registration
for resale under the Securities Act of all or part of the Registrable Shares
separate from an S-3 Shelf Registration (a “Demand Registration”); provided,
however, that (based on the then-current market prices) the number of
Registrable Shares included in the Demand Registration would, if fully sold,
yield


4

--------------------------------------------------------------------------------



gross proceeds to the Investor of at least the Minimum Amount. Subject to
Section 2(d) and Sections 5 and 7 below, the Company shall use reasonable best
efforts (i) to file a Registration Statement registering for resale such number
of Registrable Shares as requested to be so registered pursuant to this Section
2(a) (a “Demand Registration Statement”) within 45 days after the Investor’s
request therefor and (ii) if necessary, to cause such Demand Registration
Statement to be declared effective by the SEC as soon as practical thereafter.
If permitted under the Securities Act, such Registration Statement shall be one
that is automatically effective upon filing.


(b)            Number of Demand Registrations. Subject to the limitations of
Sections 2(a), 2(d) and 4(a), the Investor shall be entitled to request up to
three Demand Registrations in the aggregate (regardless of the number of
Permitted Transferees who may become an Investor pursuant to Section 11). A
Registration Statement shall not count as a permitted Demand Registration unless
and until it has become effective.


(c)            Priority on Demand Registrations. The Company may include Shares
other than Registrable Shares in a Demand Registration for any accounts
(including for the account of the Company) on the terms provided below; and if
such Demand Registration is an underwritten offering, such Shares may be
included only with the consent of the managing underwriters of such offering. If
the managing underwriters of the requested Demand Registration advise the
Company and the Investor requesting such Demand Registration that in their
opinion the number of Shares proposed to be included in the Demand Registration
exceeds the number of Shares which can be sold in such underwritten offering
without materially delaying or jeopardizing the success of the offering
(including the price per share of the Shares proposed to be sold in such
underwritten offering), the Company shall include in such Demand Registration
(i) first, the number of Registrable Shares that the Investor proposes to sell,
and (ii) second, the number of Shares proposed to be included therein by any
other Persons (including Shares to be sold for the account of the Company)
allocated among such Persons in such manner as the Company may determine. If the
number of Shares which can be sold is less than the number of Shares proposed to
be registered pursuant to clause (i) above by the Investor, the amount of Shares
to be sold shall be allocated to the Investor.


(d)            Restrictions on Demand Registrations. The Investor shall not be
entitled to request a Demand Registration (i) within six months after the
Investor has sold Shares in a Demand Registration or an underwritten Shelf
Takedown requested pursuant to Section 4(b) or (ii) at any time when the Company
is diligently pursuing a primary or secondary underwritten offering pursuant to
a Piggyback Registration. Notwithstanding the foregoing, the Company shall not
be obligated to proceed with a Demand Registration if the offering to be
effected pursuant to such registration can be effected pursuant to an S-3 Shelf
Registration and the Company, in accordance with Section 4, effects or has
effected an S-3 Shelf Registration pursuant to which such offering can be
effected.


(e)            Underwritten Offerings. The Investor shall be entitled to request
an underwritten offering pursuant to a Demand Registration, but only if the
number of Registrable Shares to be sold in the offering would reasonably be
expected to yield gross proceeds to the Investor of at least the Minimum Amount
(based on then-current market prices) and only if the request is not made within
six months after the Investor has sold Shares in an underwritten


5

--------------------------------------------------------------------------------



offering pursuant to (i) a Demand Registration or (ii) an S-3 Shelf
Registration. If any of the Registrable Shares covered by a Demand Registration
are to be sold in an underwritten offering, the Company shall have the right to
select the managing underwriter or underwriters to lead the offering.


(f)            Effective Period of Demand Registrations. Upon the date of
effectiveness of any Demand Registration for an underwritten offering and if
such offering is priced promptly on or after such date, the Company shall use
reasonable best efforts to keep such Demand Registration Statement effective for
a period equal to 60 days from such date or such shorter period which shall
terminate when all of the Registrable Shares covered by such Demand Registration
have been sold by the Investor. If the Company shall withdraw any Demand
Registration pursuant to Section 5 before such 60 days end and before all of the
Registrable Shares covered by such Demand Registration have been sold pursuant
thereto, the Investor shall be entitled to a replacement Demand Registration
which shall be subject to all of the provisions of this Agreement. A Demand
Registration shall not count against the limit on the number of such
registrations set forth in Section 2(b) if (i) after the applicable Registration
Statement has become effective, such Registration Statement or the related
offer, sale or distribution of Registrable Shares thereunder becomes the subject
of any stop order, injunction or other order or restriction imposed by the SEC
or any other governmental agency or court for any reason not attributable to the
Investor or its Affiliates (other than the Company and its controlled
Affiliates) and such interference is not thereafter eliminated so as to permit
the completion of the contemplated distribution of Registrable Shares or (ii) in
the case of an underwritten offering, the conditions specified in the related
underwriting agreement, if any, are not satisfied or waived for any reason not
attributable to the Investor or its Affiliates (other than the Company and its
controlled Affiliates), and as a result of any such circumstances described in
clause (i) or (ii), less than 75% of the Registrable Shares covered by the
Registration Statement are sold by the Investor pursuant to such Registration
Statement.


Section 3.             Piggyback Registrations.


(a)            Right to Piggyback.


Whenever prior to the Termination Date the Company proposes to register any
Shares under the Securities Act (other than on a registration statement on Form
S-8, F-8, S-4 or F-4), whether for its own account or for the account of one or
more holders of Shares (other than the Investor), and the form of registration
statement to be used may be used for any registration of Registrable Shares (a
“Piggyback Registration”), the Company shall give written notice to the Investor
of its intention to effect such a registration and, subject to Sections 3(b) and
3(c), shall include in such registration statement and in any offering of Shares
to be made pursuant to that registration statement all Registrable Shares with
respect to which the Company has received a written request for inclusion
therein from the Investor within 10 days after the Investor’s receipt of the
Company’s notice or, in the case of a primary offering, such shorter time as is
reasonably specified by the Company in light of the circumstances (provided that
only Registrable Shares of the same class or classes as the Shares being
registered may be included). The Company shall have no obligation to proceed
with any Piggyback Registration and may abandon, terminate and/or withdraw such
registration for any reason at any time prior to the pricing thereof. If the
Company or any other Person other than the Investor proposes to sell Shares in
an underwritten


6

--------------------------------------------------------------------------------



offering pursuant to a registration statement on Form S-3 under the Securities
Act, such offering shall be treated as a primary or secondary underwritten
offering pursuant to a Piggyback Registration.


(b)            Priority on Primary Piggyback Registrations. If a Piggyback
Registration is initiated as a primary underwritten offering on behalf of the
Company and the managing underwriters advise the Company and the Investor (if
the Investor has elected to include Registrable Shares in such Piggyback
Registration) that in their opinion the number of Shares proposed to be included
in such offering exceeds the number of Shares (of any class) which can be sold
in such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares proposed to be sold in
such offering), the Company shall include in such registration and offering (i)
first, the number of Shares that the Company proposes to sell, and (ii) second,
the number of Shares requested to be included therein by holders of Shares,
including the Investor (if the Investor has elected to include Registrable
Shares in such Piggyback Registration), pro rata among all such holders on the
basis of the number of Shares requested to be included therein by all such
holders or as such holders and the Company may otherwise agree (with allocations
among different classes of Shares, if more than one are involved, to be
determined by the Company).


(c)            Priority on Secondary Piggyback Registrations. If a Piggyback
Registration is initiated as an underwritten registration on behalf of a holder
of Shares other than the Investor, and the managing underwriters advise the
Company that in their opinion the number of Shares proposed to be included in
such registration exceeds the number of Shares (of any class) which can be sold
in such offering without materially delaying or jeopardizing the success of the
offering (including the price per share of the Shares to be sold in such
offering), then the Company shall include in such registration (i) first, the
number of Shares requested to be included therein by the holder(s) requesting
such registration, (ii) second, the number of Shares requested to be included
therein by other holders of Shares including the Investor (if the Investor has
elected to include Registrable Shares in such Piggyback Registration) and (iii)
third, the number of Shares that the Company proposes to sell, pro rata among
such holders on the basis of the number of Shares requested to be included
therein by such holders or as such holders and the Company may otherwise agree
(with allocations among different classes of Shares, if more than one are
involved, to be determined by the Company).


(d)            Selection of Underwriters. If any Piggyback Registration is a
primary or secondary underwritten offering, the Company shall have the right to
select the managing underwriter or underwriters to administer any such offering.


(e)            Basis of Participations. The Investor may not sell Registrable
Shares in any offering pursuant to a Piggyback Registration unless it (a) agrees
to sell such Shares on the same basis provided in the underwriting or other
distribution arrangements approved by the Company and that apply to the Company
and/or any other holders involved in such Piggyback Registration and (b)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, lockups and other documents required under the terms of
such arrangements.


7

--------------------------------------------------------------------------------



Section 4.             S-3 Shelf Registration.


(a)            Right to Request Registration. Subject to the provisions hereof,
at any time when the Company is eligible to use Form S-3 prior to the
Termination Date, the Investor shall be entitled to request on one occasion that
the Company file a Registration Statement on Form S-3 (or an amendment or
supplement to an existing registration statement on Form S-3) for a public
offering of all or such portion of the Registrable Shares designated by the
Investor pursuant to Rule 415 promulgated under the Securities Act or otherwise
(an “S-3 Shelf Registration”). A request for an S-3 Shelf Registration may not
be made within six months after the Investor has sold Shares in a Demand
Registration or at any time when an S-3 Shelf Registration is in effect or the
Company is diligently pursuing a primary or secondary underwritten offering
pursuant to a registration statement. Upon such request, and subject to Section
5, the Company shall use reasonable best efforts (i) to file a Registration
Statement (or any amendment or supplement thereto) covering the number of
Registrable Shares specified in such request under the Securities Act on Form
S-3 (an “S-3 Shelf Registration Statement”) for public sale in accordance with
the method of disposition specified in such request within five business days
(in the case of a Registration Statement that is automatically effective upon
filing) or 30 days (in the case of all other Registration Statements) after the
Investor’s written request therefor and (ii) if necessary, to cause such S-3
Shelf Registration Statement to become effective as soon as practical
thereafter. If permitted under the Securities Act, such Registration Statement
shall be one that is automatically effective upon filing. The right to request
an S-3 Shelf Registration may be exercised no more than once in the aggregate,
regardless of the number of Permitted Transferees who may become an Investor
pursuant to Section 11. If the Investor has used its right to an S-3 Shelf
Registration pursuant to this Section 4 and has exercised fewer than three
Demand Registrations, the Investor may elect a second S-3 Shelf Registration
and, upon such election, the number of Demand Registrations available to the
Investor shall be reduced by one.


(b)            Right to Effect Shelf Takedowns. The Investor shall be entitled,
at any time and from time to time when an S-3 Shelf Registration Statement is
effective and until the Termination Date, to sell such Registrable Shares as are
then registered pursuant to such Registration Statement (each, a “Shelf
Takedown”), but only upon not less than three business days’ prior written
notice to the Company (if such takedown is to be underwritten). The Investor
shall be entitled to request that a Shelf Takedown be an underwritten offering;
provided, however, that (based on the then-current market prices) the number of
Registrable Shares included in each such underwritten Shelf Takedown would
reasonably be expected to yield gross proceeds to the Investor of at least the
Minimum Amount, and provided further that the Investor shall not be entitled to
request any underwritten Shelf Takedown (i) within six months after the Investor
has sold Shares in an underwritten offering effected pursuant to (x) a Demand
Registration or (y) an S-3 Shelf Registration or (ii) at any time when the
Company is diligently pursuing a primary or secondary underwritten offering of
Shares pursuant to a registration statement. The Investor shall give the Company
prompt written notice of the consummation of each Shelf Takedown (whether or not
underwritten).


(c)            Priority on Underwritten Shelf Takedowns. The Company may include
Shares other than Registrable Shares in an underwritten Shelf Takedown for any
accounts on the terms provided below, but only with the consent of the managing
underwriters of such offering


8

--------------------------------------------------------------------------------



and the Investor (such consent not to be unreasonably withheld). If the managing
underwriters of the requested underwritten Shelf Takedown advise the Company and
the Investor that in their opinion the number of Shares proposed to be included
in the underwritten Shelf Takedown exceeds the number of Shares which can be
sold in such offering without materially delaying or jeopardizing the success of
the offering (including the price per share of the Shares proposed to be sold in
such offering), the Company shall include in such underwritten Shelf Takedown
(i) first, the number of Shares that the Investor proposes to sell, and (ii)
second, the number of Shares proposed to be included therein by any other
Persons (including Shares to be sold for the account of the Company) allocated
among such Persons in such manner as the Company may determine. If the number of
Shares which can be sold is less than the number of Registrable Shares proposed
to be included in the underwritten Shelf Takedown pursuant to clause (i) above,
the amount of Shares to be so sold shall be allocated to the Investor. The
provisions of this paragraph (c) apply only to a Shelf Takedown that the
Investor has requested be an underwritten offering.


(d)            Selection of Underwriters. If any of the Registrable Shares are
to be sold in an underwritten Shelf Takedown initiated by the Investor, the
Company shall have the right to select the managing underwriter or underwriters
to lead the offering.


(e)            Effective Period of S-3 Shelf Registrations. The Company shall
use reasonable best efforts to keep any S-3 Shelf Registration Statement
effective for a period of 90 days after the effective date of such registration
statement, provided that such 90 day period shall be extended by the number of
days in any Suspension Period commenced pursuant to Section 5 during such period
(as it may be so extended) and by the number of days in any Third Party Holdback
Period commenced during such period (as it may be so extended). Notwithstanding
the foregoing, the Company shall not be obligated to keep any such registration
statement effective, or to permit Registrable Shares to be registered, offered
or sold thereunder, at any time on or after the Termination Date.


Section 5.             Suspension Periods.


(a)            Suspension Periods. The Company may (i) delay the filing or
effectiveness of a Registration Statement in conjunction with a Demand
Registration or an S-3 Shelf Registration or (ii) prior to the pricing of any
underwritten offering or other offering of Registrable Shares pursuant to a
Demand Registration or an S-3 Shelf Registration, delay such underwritten or
other offering (and, if it so chooses, withdraw any registration statement that
has been filed), but in each case described in clauses (i) and (ii) only if the
Company determines in its sole discretion (x) that proceeding with such an
offering would require the Company to disclose material information that would
not otherwise be required to be disclosed at that time and that the disclosure
of such information at that time would not be in the Company’s best interests,
or (y) that the registration or offering to be delayed would, if not delayed,
materially adversely affect the Company and its subsidiaries taken as a whole or
materially interfere with, or jeopardize the success of, any pending or proposed
material transaction, including any debt or equity financing, any acquisition or
disposition, any recapitalization or reorganization or any other material
transaction, whether due to commercial reasons, a desire to avoid premature
disclosure of information or any other reason. Any period during which the
Company has delayed a filing, an effective date or an offering pursuant to this
Section 5 is herein called a


9

--------------------------------------------------------------------------------



“Suspension Period”. If pursuant to this Section 5 the Company delays or
withdraws a Demand Registration or S-3 Shelf Registration requested by the
Investor, the Investor shall be entitled to withdraw such request and, if it
does so, such request shall not count against the limitation on the number of
such registrations set forth in Section 2 or 4. The Company shall provide prompt
written notice to the Investor of the commencement and termination of any
Suspension Period (and any withdrawal of a registration statement pursuant to
this Section 5), but shall not be obligated under this Agreement to disclose the
reasons therefor. The Investor shall keep the existence of each Suspension
Period confidential and refrain from making offers and sales of Registrable
Shares (and direct any other Persons making such offers and sales to refrain
from doing so) during each Suspension Period. In no event (i) may the Company
deliver notice of a Suspension Period to the Investor more than three times in
any calendar year and (ii) shall a Suspension Period or Suspension Periods be in
effect for an aggregate of 180 days or more in any calendar year.


(b)            Other Lockups. Notwithstanding any other provision of this
Agreement, the Company shall not be obligated to take any action hereunder that
would violate any lockup or similar restriction binding on the Company in
connection with a prior or pending registration or underwritten offering.


(c)            Purchase Agreement Restrictions. Nothing in this Agreement shall
affect the restrictions on transfers of Shares and other provisions of the
Purchase Agreement, which shall apply independently hereof in accordance with
the terms thereof.


Section 6.             Holdback Agreements.


The restrictions in this Section 6 shall apply for as long as the Investor is
the beneficial owner of any Registrable Shares. If the Company sells Shares or
other securities convertible into or exchangeable for (or otherwise representing
a right to acquire) Shares in a primary underwritten offering pursuant to any
registration statement under the Securities Act (but only if the Investor is
provided its piggyback rights, if any, in accordance with Sections 3(a) and
3(b)), or if any other Person sells Shares in a secondary underwritten offering
pursuant to a Piggyback Registration in accordance with Sections 3(a) and 3(b),
and if the managing underwriters for such offering advise the Company (in which
case the Company promptly shall notify the Investor) that a public sale or
distribution of Shares outside such offering would materially adversely affect
such offering, then, if requested by the Company, the Investor shall agree, as
contemplated in this Section 6, not to (and to cause its majority-controlled
Affiliates not to) sell, transfer, pledge, issue, grant or otherwise dispose of,
directly or indirectly (including by means of any short sale), or request the
registration of, any Registrable Shares (or any securities of any Person that
are convertible into or exchangeable for, or otherwise represent a right to
acquire, any Registrable Shares) for a period (each such period, a “Holdback
Period”) beginning on the 10th day before the pricing date for the underwritten
offering and extending through the earlier of (i) the 90th day after such
pricing date (subject to customary automatic extension in the event of the
release of earnings results of or material news relating to the Company) and
(ii) such earlier day (if any) as may be designated for this purpose by the
managing underwriters for such offering (each such agreement of the Investor, a
“Holdback Agreement”). Each Holdback Agreement shall be in writing in form and
substance satisfactory to the Company and the managing underwriters.
Notwithstanding the foregoing, the Investor shall not be obligated to


10

--------------------------------------------------------------------------------



enter into a Holdback Agreement unless the Company and each selling shareholder
in such offering also execute agreements substantially similar to such Holdback
Agreement. A Holdback Agreement shall not apply to (i) the exercise of any
warrants or options to purchase shares of the Company (provided that such
restrictions shall apply with respect to the securities issuable upon such
exercise), (ii) any Shares included in the underwritten offering giving rise to
the application of this Section 6, or (iii) any Shares of the Company’s capital
stock owned or held by any employee benefit plan of the Investor or its
majority-controlled Affiliates.


Section 7.             Registration Procedures.


(a)            Whenever the Investor requests that any Registrable Shares be
registered pursuant to this Agreement, the Company shall use reasonable best
efforts to effect, as soon as practical as provided herein, the registration and
the sale of such Registrable Shares in accordance with the intended methods of
disposition thereof, and, pursuant thereto, the Company shall, as soon as
practical as provided herein:


(i)            subject to the other provisions of this Agreement, use reasonable
best efforts to prepare and file with the SEC a Registration Statement with
respect to such Registrable Shares and cause such Registration Statement to
become effective (unless it is automatically effective upon filing);


(ii)            use reasonable best efforts to prepare and file with the SEC
such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to comply with the
applicable requirements of the Securities Act and to keep such Registration
Statement effective for the relevant period required hereunder, but no longer
than is necessary to complete the distribution of the Registrable Shares covered
by such Registration Statement, and to comply with the applicable requirements
of the Securities Act with respect to the disposition of all the Registrable
Shares covered by such Registration Statement during such period in accordance
with the intended methods of disposition set forth in such Registration
Statement;


(iii)            use reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement, or the lifting
of any suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction in the United States;


(iv)            deliver, without charge, such number of copies of the
preliminary and final Prospectus and any supplement thereto as the Investor may
reasonably request in order to facilitate the disposition of the Registrable
Shares of the Investor covered by such Registration Statement in conformity with
the requirements of the Securities Act;


(v)            use reasonable best efforts to register or qualify such
Registrable Shares under such other securities or blue sky laws of such U.S.
jurisdictions as the Investor reasonably requests and continue such registration
or qualification in effect in such jurisdictions for as long as the applicable
Registration Statement may be required to be kept effective under this Agreement
(provided that the Company will not be required to


11

--------------------------------------------------------------------------------



qualify generally to do business in any jurisdiction where it would not
otherwise be required to (I) qualify but for this subparagraph (v), (II) subject
itself to taxation in any such jurisdiction or (III) consent to general service
of process in any such jurisdiction);


(vi)            notify the Investor and each distributor of such Registrable
Shares identified by the Investor, at any time when a Prospectus relating
thereto would be required under the Securities Act to be delivered by such
distributor, of the occurrence of any event as a result of which the Prospectus
included in such Registration Statement contains an untrue statement of a
material fact or omits a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and,
at the request of the Investor, the Company shall use reasonable best efforts to
prepare, as soon as practical, a supplement or amendment to such Prospectus so
that, as thereafter delivered to any prospective purchasers of such Registrable
Shares, such Prospectus shall not contain an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;


(vii)            in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, enter into an underwriting agreement in substantially
the form used by the Company or companies of comparable market capitalization
for offerings of that kind, with appropriate modification, containing such
provisions (including provisions for indemnification, lockups, opinions of
counsel and comfort letters), and take all such other customary and reasonable
actions as the managing underwriters of such offering may request in order to
facilitate the disposition of such Registrable Shares (including, making members
of senior management of the Company available at reasonable times and places to
participate in “road-shows” that the managing underwriter determines are
necessary to effect the offering);


(viii)            in the case of an underwritten offering in which the Investor
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, and to the extent not prohibited by applicable law, (A)
make reasonably available, for inspection by the managing underwriters of such
offering and one attorney and accountant acting for such managing underwriters,
pertinent corporate documents and financial and other records of the Company and
its subsidiaries and controlled Affiliates, (B) cause the Company’s officers and
employees to supply information reasonably requested by such managing
underwriters or attorney in connection with such offering, (C) make the
Company’s independent accountants available for any such managing underwriters’
due diligence and have them provide customary comfort letters to such
underwriters in connection therewith; and (D) cause the Company’s counsel to
furnish customary legal opinions to such underwriters in connection therewith;
provided, however, that such records and other information shall be subject to
such confidential treatment as is customary for underwriters’ due diligence
reviews;


(ix)            use reasonable best efforts to cause all such Registrable Shares
to be listed on each primary securities exchange (if any) on which securities of
the same class issued by the Company are then listed;




12

--------------------------------------------------------------------------------



(x)            provide a transfer agent and registrar for all such Registrable
Shares not later than the effective date of such Registration Statement and, a
reasonable time before any proposed sale of Registrable Shares pursuant to a
Registration Statement, provide the transfer agent with printed certificates for
the Registrable Shares to be sold, subject to the provisions of Section 11;


(xi)            make generally available to its shareholders a consolidated
earnings statement (which need not be audited) for a period of 12 months
beginning after the effective date of the Registration Statement as soon as
reasonably practicable after the end of such period, which earnings statement
shall satisfy the requirements of an earning statement under Section 11(a) of
the Securities Act and Rule 158 thereunder; and


(xii)            promptly notify the Investor and the managing underwriters of
any underwritten offering, if any:


(1)            when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or any post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;


(2)            of any request by the SEC for amendments or supplements to the
Registration Statement or the Prospectus or for any additional information
regarding the Investor;


(3)            of the notification to the Company by the SEC of its initiation
of any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement; and


(4)            of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Shares for sale under the
applicable securities or blue sky laws of any jurisdiction.


For the avoidance of doubt, the provisions of clauses (vii), (viii), (xi) and
(xii) of this Section 7(a) shall apply only in respect of an underwritten
offering and only if (based on market prices at the time the offering is
requested by the Investor) the number of Registrable Shares to be sold in the
offering would reasonably be expected to yield gross proceeds to the Investor of
at least the Minimum Amount.


(b)            No Registration Statement (including any amendments thereto)
shall contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, and no Prospectus (including any supplements thereto)
shall contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case, except
for any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact made in reliance on and in
conformity with written information furnished to the Company by or on behalf of
the Investor, any selling securityholder or any underwriter or other distributor
specifically for use therein.


13

--------------------------------------------------------------------------------



(c)            At all times after the Company has filed a registration statement
with the SEC pursuant to the requirements of the Securities Act and until the
Termination Date, the Company shall use reasonable best efforts to continuously
maintain in effect the registration of Common Stock under Section 12 of the
Exchange Act and to use reasonable best efforts to file all reports required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, all to the extent required to enable
the Investor to be eligible to sell Registrable Shares (if any) pursuant to Rule
144 under the Securities Act.


(d)            The Company may require the Investor and each distributor of
Registrable Shares as to which any registration is being effected to furnish to
the Company information regarding such Person and the distribution of such
securities as the Company may from time to time reasonably request in connection
with such registration.


(e)            The Investor agrees by having its shares of Common Stock treated
as Registrable Shares hereunder that, upon being advised in writing by the
Company of the occurrence of an event pursuant to Section 7(a)(vi), the Investor
will immediately discontinue (and direct any other Persons making offers and
sales of Registrable Shares to immediately discontinue) offers and sales of
Registrable Shares pursuant to any Registration Statement (other than those
pursuant to a plan that is in effect prior to such time and that complies with
Rule 10b5-1 under the Exchange Act) until it is advised in writing by the
Company that the use of the Prospectus may be resumed and is furnished with a
supplemented or amended Prospectus as contemplated by Section 7(a)(vi), and, if
so directed by the Company, the Investor will deliver to the Company all copies,
other than permanent file copies then in the Investor’s possession, of the
Prospectus covering such Registrable Shares current at the time of receipt of
such notice.


(f)            The Company may prepare and deliver a free writing prospectus (as
such term is defined in Rule 405 under the Securities Act) in lieu of any
supplement to a Prospectus, and references herein to any “supplement” to a
Prospectus shall include any such free writing prospectus. Neither the Investor
nor any other seller of Registrable Shares may use a free writing prospectus to
offer or sell any such shares without the Company’s prior written consent.


(g)            It is understood and agreed that any failure of the Company to
file a registration statement or any amendment or supplement thereto or to cause
any such document to become or remain effective or usable within or for any
particular period of time as provided in Section 2, 4 or 7 or otherwise in this
Agreement, due to reasons that are not reasonably within its control, or due to
any refusal of the SEC to permit a registration statement or prospectus to
become or remain effective or to be used because of unresolved SEC comments
thereon (or on any documents incorporated therein by reference) despite the
Company’s good faith and reasonable best efforts to resolve those comments,
shall not be a breach of this Agreement.


(h)            It is further understood and agreed that the Company shall not
have any obligations under this Section 7 at any time on or after the
Termination Date, unless an underwritten offering in which the Investor
participates has been priced but not completed prior to the Termination Date, in
which event the Company’s obligations under this Section 7 shall continue with
respect to such offering until it is so completed (but not more than 60 days
after the commencement of the offering).


14

--------------------------------------------------------------------------------



(i)            Notwithstanding anything to the contrary in this Agreement, the
Company shall not be required to file a Registration Statement or include
Registrable Shares in a Registration Statement unless it has received from the
Investor, at least five days prior to the anticipated filing date of the
Registration Statement, requested information required to be provided by the
Investor for inclusion therein.


Section 8.             Registration Expenses.


(a)            All expenses incident to the Company’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, FINRA fees, listing
application fees, printing expenses, transfer agent’s and registrar’s fees, cost
of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”) (but not
including any underwriting discounts or commissions attributable to the sale of
Registrable Shares or fees and expenses of counsel and any other advisor
representing any underwriters or other distributors), shall be borne by the
Company. The Investor shall bear the cost of all underwriting discounts and
commissions associated with any sale of Registrable Shares and shall pay all of
its own costs and expenses, including all fees and expenses of any counsel (and
any other advisers) representing the Investor and any stock transfer taxes.


(b)            The obligation of the Company to bear the expenses described in
Section 8(a) shall apply irrespective of whether a registration, once properly
demanded or requested becomes effective or is withdrawn or suspended; provided,
however, that Registration Expenses for any Registration Statement withdrawn
solely at the request of the Investor (unless withdrawn following commencement
of a Suspension Period pursuant to Section 5) shall be borne by the Investor.


Section 9.             Indemnification.


(a)            The Company shall indemnify, to the fullest extent permitted by
law, the Investor and each Person who controls the Investor (within the meaning
of the Securities Act) against all losses, claims, damages, liabilities,
judgments, costs (including reasonable costs of investigation) and expenses
(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus or any amendment thereof or supplement thereto or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are made in reliance and in conformity
with information furnished in writing to the Company by the Investor expressly
for use therein. In connection with an underwritten offering in which the
Investor participates conducted pursuant to a registration effected hereunder,
the Company shall indemnify each participating underwriter and each Person who
controls such underwriter (within the meaning of the Securities Act) to the same
extent as provided above with respect to the indemnification of the Investor.


15

--------------------------------------------------------------------------------



(b)            In connection with any Registration Statement in which the
Investor is participating, the Investor shall furnish to the Company in writing
such information as the Company reasonably requests for use in connection with
any such Registration Statement or Prospectus, or amendment or supplement
thereto, and shall indemnify, to the fullest extent permitted by law, (i) the
Company, its officers and directors and each Person who controls the Company
(within the meaning of the Securities Act) and (ii) each participating
underwriter, if any, and each Person who controls such underwriter (within the
meaning of the Securities Act) against all losses, claims, damages, liabilities,
judgments, costs (including reasonable costs of investigation) and expenses
(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of material fact contained in the Registration
Statement or Prospectus, or any amendment or supplement thereto, or arising out
of or based upon any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
but only to the extent that the same are made in reliance and in conformity with
information furnished in writing to the Company by or on behalf of the Investor
expressly for use therein.


(c)            Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying Person of any claim with respect to
which it seeks indemnification and (ii) permit such indemnifying Person to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified Person. Failure so to notify the indemnifying Person shall not
relieve it from any liability that it may have to an indemnified Person except
to the extent that the indemnifying Person is materially and adversely
prejudiced thereby. The indemnifying Person shall not be subject to any
liability for any settlement made by the indemnified Person without its consent
(but such consent will not be unreasonably withheld). An indemnifying Person who
is entitled to, and elects to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel (in addition to
one local counsel) for all Persons indemnified (hereunder or otherwise) by such
indemnifying Person with respect to such claim (and all other claims arising out
of the same circumstances), unless in the reasonable judgment of any indemnified
Person there may be one or more legal or equitable defenses available to such
indemnified Person which are in addition to or may conflict with those available
to another indemnified Person with respect to such claim, in which case such
maximum number of counsel for all indemnified Persons shall be two rather than
one). If an indemnifying Person is entitled to, and elects to, assume the
defense of a claim, the indemnified Person shall continue to be entitled to
participate in the defense thereof, with counsel of its own choice, but, except
as set forth above, the indemnifying Person shall not be obligated to reimburse
the indemnified Person for the costs thereof. The indemnifying Person shall not
consent to the entry of any judgment or enter into or agree to any settlement
relating to a claim or action for which any indemnified Person would be entitled
to indemnification by any indemnified Person hereunder unless such judgment or
settlement imposes no ongoing obligations on any such indemnified Person and
includes as an unconditional term the giving, by all relevant claimants and
plaintiffs to such indemnified Person, a release, satisfactory in form and
substance to such indemnified Person, from all liabilities in respect of such
claim or action for which such indemnified Person would be entitled to such
indemnification. The indemnifying Person shall not be liable hereunder for any
amount paid or payable or incurred pursuant to or in connection with any
judgment entered or settlement effected with the consent of an indemnified
Person unless the indemnifying Person has also consented to such judgment or
settlement.




16

--------------------------------------------------------------------------------



(d)            The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified Person or any officer, director or controlling Person
of such indemnified Person and shall survive the transfer of securities and the
Termination Date but only with respect to offers and sales of Registrable Shares
made before the Termination Date or during the period following the Termination
Date referred to in Section 7(h).


(e)            If the indemnification provided for in or pursuant to this
Section 9 is due in accordance with the terms hereof, but is held by a court to
be unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying Person on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
Person or by the indemnified Person, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of the indemnifying
Person be greater in amount than the amount for which such indemnifying Person
would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 9(a) or 9(b) hereof had been
available under the circumstances.


Section 10.         Securities Act Restrictions.


The Registrable Shares are restricted securities under the Securities Act and
may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities Act.
Accordingly, the Investor shall not, directly or through others, offer or sell
any Registrable Shares except pursuant to a Registration Statement as
contemplated herein or pursuant to Rule 144 or another exemption from
registration under the Securities Act, if available. Prior to any transfer of
Registrable Shares other than pursuant to an effective registration statement,
the Investor shall notify the Company of such transfer and the Company may
require the Investor to provide, prior to such transfer, such evidence that the
transfer will comply with the Securities Act (including written representations
or an opinion of counsel) as the Company may reasonably request. The Company may
impose stop-transfer instructions with respect to any Registrable Shares that
are to be transferred in contravention of this Agreement. Any certificates
representing the Registrable Shares may bear a legend (and the Company’s share
registry may bear a notation) referencing the restrictions on transfer contained
in this Agreement (and the Purchase Agreement), until such time as such
securities have ceased to be (or are to be transferred in a manner that results
in their ceasing to be) Registrable Shares. Subject to the provisions of this
Section 10, the Company will replace any such legended certificates with
unlegended certificates promptly upon surrender of the legended certificates to
the Company or its designee and cause shares that cease to be


17

--------------------------------------------------------------------------------



Registrable Shares to bear a general unrestricted CUSIP number, in order to
facilitate a lawful transfer or at any time after such shares cease to be
Registrable Shares.


Section 11.         Transfers of Rights.


(a)            If the Investor transfers any rights to a Permitted Transferee in
accordance with the Purchase Agreement, such Permitted Transferee shall,
together with all other such Permitted Transferees and the Investor, also have
the rights of the Investor under this Agreement, but only if the Permitted
Transferee signs and delivers to the Company a written acknowledgment (in form
and substance satisfactory to the Company) that it has joined with the Investor
and the other Permitted Transferees as a party to this Agreement and has assumed
the rights and obligations of the Investor hereunder with respect to the rights
transferred to it by the Investor. Each such transfer shall be effective when
(but only when) the Permitted Transferee has signed and delivered the written
acknowledgment to the Company. Upon any such effective transfer, the Permitted
Transferee shall automatically have the rights so transferred, and the
Investor’s obligations under this Agreement, and the rights not so transferred,
shall continue, provided that under no circumstances shall the Company be
required to provide (i) more than three Demand Registrations and (ii) more than
one S-3 Shelf Registration (or two in the event the Investor elects to exchange
one of its Demand Registrations for an S-3 Shelf Registration). Notwithstanding
any other provision of this Agreement, no Person who acquires securities
transferred in violation of this Agreement or the Purchase Agreement, or who
acquires securities that are not or upon acquisition cease to be Registrable
Shares, shall have any rights under this Agreement with respect to such
securities, and such securities shall not have the benefits afforded hereunder
to Registrable Shares.


Section 12.         Miscellaneous.


(a)            Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally upon
confirmation of receipt, or (b) on the second business day following the date of
dispatch if delivered by a nationally recognized next day courier service, in
each case with a copy sent concurrently by e-mail. All notices hereunder shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by the party to receive such notice.



 
If to the Company:
         
Occidental Petroleum Corporation
   
5 Greenway Plaza, Suite 110
   
Houston, Texas 77046
   
Attention: Marcia E. Backus
   
E-mail: Marcia_E._Backus@oxy.com





18

--------------------------------------------------------------------------------






 
with a copy to (which copy alone shall not constitute notice):
         
Cravath, Swaine & Moore LLP
   
825 8th Avenue
   
New York, New York 10019
   
Attention: Faiza J. Saeed and Andrew J. Pitts
   
E-mail: FSaeed@cravath.com and APitts@cravath.com




 
If to the Investor:
         
Berkshire Hathaway Inc.
   
3555 Farnam Street
   
Omaha, Nebraska 68131
   
Attention: Marc D. Hamburg
   
E-mail: mdhamburg@BRKA.com




 
with a copy to (which copy alone shall not constitute notice):
         
Munger, Tolles & Olson LLP
   
350 South Grand Avenue
   
Los Angeles, California 90071
   
Attention: Mark H. Kim and Judith T. Kitano
   
E-mail: mark.kim@mto.com and judith.kitano@mto.com



(b)            No Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.


(c)            Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except (i) an assignment, in the
case of a merger or consolidation where such party is not the surviving entity,
or a sale of substantially all of its assets, to the entity which is the
survivor of such merger or consolidation or the purchaser in such sale or (ii)
an assignment by Investor to a Permitted Transferee in accordance with the terms
hereof.


(d)            No Third-Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the Company and the Investor (and any Permitted Transferee to which
an assignment is made in accordance with this Agreement), any benefits, rights,
or remedies (except as specified in Section 9 hereof).


(e)            Governing Law; Submission to Jurisdiction; Waiver of Jury Trial,
Etc. This Agreement will be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
entirely within such State. Each of the parties hereto agrees (a) to submit to
the non-exclusive personal


19

--------------------------------------------------------------------------------



jurisdiction of the State or Federal courts in the Borough of Manhattan, The
City of New York, (b) that non-exclusive jurisdiction and venue shall lie in the
State or Federal courts in the State of New York, and (c) that notice may be
served upon such party at the address and in the manner set forth for such party
in Section 12(a). To the extent permitted by applicable law, each of the parties
hereto hereby unconditionally waives trial by jury in any legal action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.


(f)            Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts (including by e-mail or facsimile) and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.


(g)            Entire Agreement. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes and replaces all other prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof.


(h)            Captions. The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any provision of this Agreement.


(i)            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.


(j)            Other Registration Rights. The Company agrees that it shall not
grant any registration rights to any third party (i) unless such rights are
expressly made subject to the rights of Investor in a manner consistent with
this Agreement or (ii) if such registration rights are senior to, or take
priority over, the registration rights granted to the Investor under this
Agreement.


(k)            Amendments. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the prior written consent of the Company and the Investor.




[Execution Page Follows]


20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.



  OCCIDENTAL PETROLEUM CORPORATION          


By:

      Name:         Title:    





  BERKSHIRE HATHAWAY INC.          


By:

      Name:         Title:    


